Weis Markets, Inc. Retirement Savings Plan

Originally Effective
July 1, 1994

As Amended And Restated Effective
January 1, 2015 





 

--------------------------------------------------------------------------------

 

821ec53f-24ed-48b4-a673-1058649831fc.DOCX

 

 

--------------------------------------------------------------------------------

 

Blanktext

Weis Markets, Inc. Retirement Savings Plan

TABLE OF CONTENTS

PREAMBLE.................................................................................................................................................................................................1

ARTICLE I –
DEFINITIONS....................................................................................................................................................................2

Section 1.1 – References2

Section 1.2 – Compensation2

Section 1.3 – Dates3

Section 1.4 – Employee4

Section 1.5 – Employer5

Section 1.6 – Fiduciaries5

Section 1.7 – Participant/Beneficiary/Spouse/Dependent5

Section 1.8 – Participant Accounts6

Section 1.9 – Plan6

Section 1.10 – Service6

Section 1.11 – Trust8

ARTICLE II –
PARTICIPATION............................................................................................................................................................8

Section 2.1 – Eligibility Service8

Section 2.2 – Plan Participation9

Section 2.3 – Termination of Participation10

Section 2.4 – Re-Participation or Re-Employment (Break in Service Rules)10

ARTICLE III – ALLOCATIONS TO PARTICIPANT
ACCOUNTS................................................................................................11

Section 3.1 – General Provisions11

Section 3.2 – Profit Sharing Contributions12

Section 3.3 – Qualified Nonelective Contributions12

Section 3.4 – Employee 401(k) Elective Deferral Contributions13

Section 3.4A – Roth Elective Deferral Contributions14

Section 3.5 – Employee Nondeductible Contributions15

Section 3.6 – Employer Matching Contributions15

Section 3.7 – Rollover/Transfer Contributions16

Section 3.8 – Allocation of Investment Results17

ARTICLE IV – PAYMENT OF PARTICIPANT
ACCOUNTS..........................................................................................................18

Section 4.1 – Vesting Service Rules18

Section 4.2 – Vesting of Participant Accounts19

Section 4.3 – Payment of Participant Accounts22

Section 4.4 – In-Service Payments25

Section 4.5 – Distributions Under Domestic Relations Orders26

ARTICLE V – ADDITIONAL QUALIFICATION
RULES................................................................................................................27

Section 5.1 – Limitations on Allocations Under Code Section 41527

Section 5.2 – Joint and Survivor Annuity Requirements30

Section 5.3 – Distribution Requirements31

Section 5.4 – Top-Heavy Provisions35

Section 5.5 – Limitations and Conditions Regarding Contributions Under Code
Sections 402(g), 401(k), and 401(m)38

ARTICLE VI – ADMINISTRATION OF THE
PLAN........................................................................................................................50

Section 6.1 – Fiduciary Responsibility50

Section 6.2 – Plan Administrator50

Section 6.3 – Claims Procedure52





316_W969:

--------------------------------------------------------------------------------

 

Blanktext

Weis Markets, Inc. Retirement Savings Plan

Section 6.4 – Trust Fund53

ARTICLE VII – AMENDMENT AND TERMINATION OF
PLAN.................................................................................................54

Section 7.1 – Right to Discontinue and Amend54

Section 7.2 – Amendments54

Section 7.3 – Protection of Benefits in Case of Plan Merger55

Section 7.4 – Termination of Plan55

ARTICLE VIII – MISCELLANEOUS
PROVISIONS........................................................................................................................55

Section 8.1 – Exclusive Benefit – Non-Reversion55

Section 8.2 – Inalienability of Benefits56

Section 8.3 – Employer-Employee Relationship56

Section 8.4 – Binding Agreement56

Section 8.5 – Separability56

Section 8.6 – Construction56

Section 8.7 – Copies of Plan56

Section 8.8 – Interpretation56



This plan document has been created from the volume submitter plan document
developed and sponsored by Conrad Siegel Actuaries and is the subject of an
approval letter issued by the Internal Revenue Service.  For further information
regarding the drafter's intended meaning of plan provisions or the effect of the
approval letter contact Conrad Siegel Actuaries by letter (P.O. Box 5900,
Harrisburg, Pennsylvania 17110-0900) or telephone (717-652-5633).  You may also
contact us through our website at conradsiegel.com.

 

316_W969:

--------------------------------------------------------------------------------

 

Blanktext

Weis Markets, Inc. Retirement Savings Plan

PREAMBLE

This amended and restated plan, executed on the date indicated at the end
hereof, is made effective as of January 1, 2015, except as provided otherwise in
Section 1.3(c), by Weis Markets, Inc., a corporation, with its principal office
located in Sunbury,  Pennsylvania.

W I T N E S S E T H :

WHEREAS, effective July 1, 1994, the employer established the plan for its
employees and desires to continue to maintain a permanent qualified plan in
order to provide its employees and their beneficiaries with financial security
in the event of retirement, disability, or death; and

WHEREAS, it is desired to amend said plan;

NOW THEREFORE, the premises considered, the original plan is hereby replaced by
this amended and restated plan, and the following are the provisions of the
qualified plan of the employer as restated herein; provided, however, that each
employee who was previously a participant shall remain a participant, and no
employee who was a participant in the plan before the date of amendment shall
receive a benefit under this amended plan that is less than the benefit he was
then entitled to receive under the plan as of the day prior to the amendment.

 

 

 

316_W969:Copyright © 2012 by Conrad Siegel Actuaries1

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

ARTICLE I – DEFINITIONS

Section 1.1 – References

(a)Code means the Internal Revenue Code of 1986, as it may be amended from time
to time.

(b)ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Section 1.2 – Compensation

(a)Compensation means, except as provided in Section 1.2(b) hereof, any earnings
reportable as W‑2 wages for federal income tax withholding purposes and earned
income, plus elective contributions, for the determination period.  For this
purpose, the determination period is the plan year.  Such earnings shall include
any amount contributed to a Roth elective deferral account under this or any
other qualified plan.  However, compensation shall not include any earnings
reportable as W‑2 wages that are payable following the termination of employment
pursuant to a severance agreement.

Elective contributions are amounts excludable from the employee’s gross income
and contributed by the employer, at the employee’s election to:

·



A cafeteria plan (excludable under Code section 125 and as provided in
Section 5.1(c)(2));

·



A Code section 401(k) arrangement (excludable under Code section 402(e)(3));

·



A simplified employee pension (excludable under Code section 402(h));

·



A simple retirement account (excludable under Code section 402(k));

·



A tax sheltered annuity (excludable under Code section 403(b));

·



A deferred compensation plan excludable under Code section 457(b); or

·



A Code section 132(f)(4) qualified transportation fringe benefit plan.

"Earned Income" means net earnings from self-employment in the trade or business
with respect to which the employer has established the plan, provided that
personal services of the individual are a material income producing factor.  Net
earnings shall be determined without regard to items excluded from gross income
and the deductions allocable to those items.  Net earnings shall be determined
after the deduction allowed to the self-employed individual for all
contributions made by the employer to a qualified plan and, for plan years
beginning after December 31, 1989, the deduction allowed to the self-employed
under Code section 164(f) for self-employment taxes.

Any reference in this plan to compensation shall be a reference to the
definition in this Section 1.2, unless the plan reference specifies a
modification to this definition.  The plan administrator shall take into account
only compensation actually paid by the employer for the relevant period.  A
compensation payment includes compensation by the employer through another
person under the common paymaster provisions in Code sections 3121
and 3306.  Compensation from an employer that is not a participating employer
under this plan shall be excluded.

(b)Exclusions From Compensation – Notwithstanding the provisions of
Section 1.2(a), the following types of remuneration shall be excluded from the
participant’s compensation:

·



Bonuses

·



Meal allowances

·



Auto Personal Use

·



Sick Pay

(c)Limitations on Compensation – The plan administrator shall take into account
only $200,000 (as adjusted for cost-of-living increases in accordance with Code
section 401(a)(17)(B) for plan years beginning on or after January 1, 2003) of
any participant's annual compensation for determining all benefits provided
under the plan.  Contributions and allocations made before January 1, 2002 were
made subject to the limitations of Code section 401(a)(17) as then in effect and
described in prior statements of the plan document.  The compensation dollar
limitation for a plan year shall be the limitation amount in effect on January 1
of the calendar year in which the plan year begins.  Annual compensation means



316_W969:Copyright © 2012 by Conrad Siegel Actuaries2

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

compensation during the plan year or such other 12-consecutive-month period over
which compensation is otherwise determined under the plan (the determination
period for purposes of Section 1.2).  If the plan should determine compensation
on a period of time that contains less than 12 calendar months (such as for a
short plan year), the annual compensation dollar limitation shall be an amount
equal to the compensation dollar limitation for the plan year multiplied by the
ratio obtained by dividing the number of full months in the period by 12.

(d)Compensation for Nondiscrimination Testing – For purposes of determining
whether the plan discriminates in favor of highly compensated employees,
compensation means compensation as defined in this Section 1.2, except that the
employer will not give effect to any exclusion from compensation specified in
Section 1.2(b).

For this purpose, compensation shall include compensation paid by the employer
as defined under Section 1.5(b). 

Notwithstanding the above, the employer may amend this plan to exclude from this
nondiscrimination definition of compensation any items of compensation
excludable under Code section 414(s) and the applicable Treasury regulations,
provided such adjusted definition conforms to the nondiscrimination requirements
of those regulations.

(e)Compensation for Compliance with Section 5.5 – For purposes of conducting the
actual deferral percentage test or the actual contribution percentage test,
compensation means compensation as defined in Section 1.2(a) for the entire
determination period.

Section 1.3 – Dates

(a)Accounting Date means the date(s) on which investment results are allocated
to participants’ accounts as set forth below:

·



With respect to investment funds for which there is a daily market value, the
investment results shall be allocated on a daily basis.  For this purpose, daily
means as of each business day on which the New York Stock Exchange is open.  The
accounting date for dividends that accrue on a daily basis but are paid monthly
shall be the dividend distribution date.  The last day of each quarter shall be
an investment allocation date for all other investments.

(b)Allocation Date means the date(s) as of which any contribution is allocated
to participants' accounts.

The profit sharing contribution and forfeitures shall be allocated as of
December 31.  The allocation period for the profit sharing contribution shall be
the plan year.

Employer matching contributions shall be allocated as of the last day of each
payroll period.  The allocation period applicable to a particular employer
matching contribution allocation date shall be the period commencing as of the
day following the immediately previous allocation date and ending on the
particular allocation date.

Qualified nonelective contributions shall be allocated as of December 31.  The
allocation period for the qualified nonelective contribution shall be the plan
year.

Employee contributions (whether elective deferrals or nondeductible) shall be
allocated as of the last day of each payroll period.

(c)The Effective Date of the plan is July 1, 1994.

The effective date of this amendment and restatement is January 1, 2015;
provided, however, that the plan provisions required to comply with the Pension
Protection Act of 2006 shall generally be effective as of the first day of the
first plan year beginning after December 31, 2006, except as otherwise specified
in said Act or in this plan (with respect to provisions not required for
qualification compliance); the plan provisions required to comply with the
Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART) shall generally be
effective as of the first day of the first plan year beginning on or after
January 1, 2007; the plan provisions required to comply with the final
regulations issued under Code section 415 shall generally be effective as of the
first day of the first limitation years beginning on or after July 1, 2007; the
plan provisions required to comply with the Workers Retirees and Employers
Relief Act of 2008 shall be effective as of January 1, 2009; and the plan
provisions required to comply with the Cumulative Lists as published by the
Internal Revenue Service with respect to the years 2004 through 2010 shall
generally be



316_W969:Copyright © 2012 by Conrad Siegel Actuaries3

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

effective as of the first day of the plan year with respect to which the List
was published, except as specified otherwise in this plan or in said Acts.

Notwithstanding anything herein to the contrary, the provisions noted below
shall become effective on the date indicated.  The prior provisions of the plan
shall continue in effect until such indicated effective date.

ProvisionEffective Date

Section 3.4(A) - Roth Elective Deferral ContributionsApril 1, 2016

Section 4.4 - In-Service PaymentsJanuary 1, 2016

(d)Plan Entry Date means the participation date(s) specified in Article II.

(e)Plan Year means the 12-consecutive-month period beginning on January 1 and
ending on December 31.

(f)Limitation Year means the 12-consecutive-month period beginning on January 1
and ending on December 31.

Section 1.4 – Employee

(a) (1)Employee means any person employed by the employer, including an
owner-employee or other self-employed individual (as defined in
Section 1.4(a)(3)).  The term employee shall include any employee of the
employer as defined in Section 1.5(b).  The term employee shall also include any
leased employee deemed to be an employee of any such employer as provided in
Code section 414(n) or (o) and as defined in Section 1.4(a)(2).

(2)Leased Employee means an individual (who otherwise is not an employee of the
employer) who, pursuant to a leasing agreement between the employer and any
other person, has performed services for the employer (or for the employer and
any persons related to the employer within the meaning of Code
section 414(n)(6)) on a substantially full time basis for at least one year and
such services are performed under the primary direction or control of the
employer.  If a leased employee is treated as an employee by reason of this
Section 1.4(a)(2), compensation from the leasing organization that is
attributable to services performed for the employer shall be considered as
compensation under the plan.  Contributions or benefits provided a leased
employee by the leasing organization that are attributable to services performed
for the employer shall be treated as provided by the employer.

Safe harbor plan exception – The plan shall not treat a leased employee as an
employee if the leasing organization covers the employee in a safe harbor plan
and, prior to application of this safe harbor plan exception, 20% or less of the
employer's nonhighly compensated employees are leased employees.  A safe harbor
plan is a money purchase pension plan providing immediate participation, full
and immediate vesting, and a nonintegrated contribution formula equal to at
least 10% of the employee's compensation without regard to employment by the
leasing organization on a specified date.  The safe harbor plan must determine
the 10% contribution on the basis of compensation as defined in
Section 5.1(c)(2).

(3)Owner-Employee/Self-Employed Individual – Owner-employee means a
self-employed individual who is a sole proprietor (if the employer is a sole
proprietorship) or who is a partner (if the employer is a partnership) owning
more than 10% of either the capital or profits interest of the
partnership.  Self-employed individual means an individual who has earned income
for the taxable year from the trade or business for which the plan is
established, or who would have had earned income but for the fact that the trade
or business had no net profits for the taxable year.

(b)Highly Compensated Employee means any employee who:

(1)was a more than 5% owner of the employer (applying the constructive ownership
rules of Code section 318, and applying the principles of Code section 318, for
an unincorporated entity) at any time during the current plan year or the
look-back year; or

(2)for the look-back year –

(A)had compensation from the employer (as defined under Section 1.5(b)) in
excess of $80,000 (as adjusted at the same time and in the same manner as under
Code section 415(d), except that the base period shall be the calendar quarter
ending September 30, 1996), and





316_W969:Copyright © 2012 by Conrad Siegel Actuaries4

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(B)if the employer elects the application of this Subparagraph for such
look-back year, was in the top-paid group of employees for such look-back
year.  For this purpose, an employee is in the top-paid group of employees for
any look-back year if such employee is in the group consisting of the top 20% of
the employees when ranked on the basis of compensation paid during such
look-back year.

The look-back year is the twelve-month period immediately preceding the current
plan year.  The term highly compensated employee also includes any former
employee who separated from service (or has a deemed separation from service, as
determined under Treasury regulations) prior to the plan year, performs no
service for the employer during the plan year, and was a highly compensated
employee either for the separation plan year or any plan year ending on or after
his 55th birthday, based on the applicable rules in effect for such plan year.

For purposes of determining who is a highly compensated employee under this
Section 1.4(b), compensation means compensation as defined in Section 1.2(a)
without regard to Section 1.2(b).  The plan administrator shall make the
determination of who is a highly compensated employee.

This Section 1.4(b) is effective for plan years beginning after
December 31, 1996, except that, in determining whether an employee is a highly
compensated employee in 1997, this provision shall be treated as having been in
effect for the last plan year beginning before January 1, 1997.

(c)Nonhighly Compensated Employee means any employee who is not a highly
compensated employee.

Section 1.5 – Employer

(a)Employer means Weis Markets, Inc. or any successor entity by merger,
purchase, consolidation, or otherwise; or an organization affiliated with the
employer that may assume the obligations of this plan with respect to its
employees by becoming a party to this plan.  Another employer, whether or not it
is affiliated with the sponsor employer, may adopt this plan to cover its
employees by filing with the sponsor employer a written resolution adopting the
plan, upon which the sponsor employer shall indicate its acceptance of such
employer as an employer under the plan, if such participation is
acceptable.  Each such employer shall be deemed to be the employer only as to
persons who are on its payroll.

(b)Employer for Compliance Testing – For purposes of determining whether the
plan satisfies the participation coverage requirements of Code section 410(b)
and the limitations on benefits and allocations under Code section 415, employer
shall mean the employer that adopts this plan as set forth in Section 1.5(a),
and all members of a controlled group of corporations (as defined in Code
section 414(b)), all commonly controlled trades or businesses (as defined in
Code section 414(c)) or affiliated service groups (as defined in Code
section 414(m)) of which the adopting employer is a part, and any other entity
required to be aggregated with the employer pursuant to regulations under Code
section 414(o).

(c)Exclusive Benefit – In compliance with the exclusive benefit requirements of
Code section 401(a), the sponsorship of this plan may not be transferred to an
unrelated entity if the transfer is not in connection with a transfer of
business assets or operations from the employer to such entity.

Section 1.6 – Fiduciaries

(a)Named Fiduciary means the person or persons having fiduciary responsibility
for the management and control of plan assets.

(b)Plan administrator means the person or persons appointed by the named
fiduciary to administer the plan.

(c)Trustee means the trustee named in the trust agreement executed pursuant to
this plan, or any duly appointed successor trustee.

(d)Investment Manager means a person or corporation other than the trustee
appointed for the investment of plan assets.

Section 1.7 – Participant/Beneficiary/Spouse/Dependent

(a)Participant means an eligible employee of the employer who becomes a member
of the plan pursuant to the provisions of Article II, or a former employee who
has an accrued benefit under the plan.  A participant shall be treated as
benefiting under the plan for any plan year during which the participant
received or is deemed to receive an allocation in accordance with Regulation
section 1.410(b)-3(a).





316_W969:Copyright © 2012 by Conrad Siegel Actuaries5

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(b)Beneficiary means a person designated by a participant who is or may become
entitled to a benefit under the plan.  A beneficiary who becomes entitled to a
benefit under the plan remains a beneficiary under the plan until the trustee
has fully distributed his benefit to him.  A beneficiary's right to (and the
plan administrator's, or a trustee's duty to provide to the beneficiary)
information or data concerning the plan shall not arise until he first becomes
entitled to receive a benefit under the plan.

(c)Spouse means the person of the opposite sex married to the participant at the
time of the determination and as further defined by section 3 of the Defense of
Marriage Act, 1 U.S.C. § 7 (1996).

(d)Dependent means a dependent as defined by Code section 152 without regard to
section 152(d)(1)(B).

Section 1.8 – Participant Accounts

(a)Profit Sharing Account means the balance of the separate account derived from
the employer’s profit sharing contributions, including forfeitures (if any) (if
so provided under Section 3.2).

(b)Qualified Nonelective Contribution Account means the balance of the separate
account derived from the employer's qualified nonelective contributions (if so
provided under Section 3.3).

(c)Employee 401(k) Elective Deferral Account means the balance of the separate
account derived from the participant's 401(k) elective deferrals (if so provided
under Section 3.4).

(d)Roth Elective Deferral Account means the balance of the separate account
derived from the participant's Roth elective deferrals (if so provided under
Section 3.4A).

(e)Employee Nondeductible Contribution Account means the balance of the separate
account derived from the participant’s nondeductible employee contributions (if
so provided under Section 3.5).

(f)Employer Matching Contribution Account means the balance of the separate
account derived from the employer's matching contributions (if so provided under
Section 3.6).

(g)Qualified Employer Matching Contribution Account means the balance of the
separate account derived from the employer's qualified matching contributions
(if so provided under Section 3.6).

(h)Rollover/Transfer Account means the balance of the separate account derived
from rollover contributions and/or transfer contributions (if so provided under
Section 3.7).

(i)Accrued Benefit means the total of the participant’s account balances as of
the accounting date falling on or before the day on which the accrued benefit is
being determined.

Section 1.9 – Plan

Plan means Weis Markets, Inc. Retirement Savings Plan as set forth herein and as
it may be amended from time to time.

Section 1.10 – Service

(a)Service means any period of time the employee is in the employ of the
employer, including any period the employee is on an unpaid leave of absence
authorized by the employer under a uniform, nondiscriminatory policy applicable
to all employees.  Separation from service means that the employee no longer has
an employment relationship with the employer.

(b)(1)Hour of Service means:

(A)Each hour for which an employee is paid, or entitled to payment, for the
performance of duties for the employer.  These hours shall be credited to the
employee for the computation period in which the duties are performed; and

(B)Each hour for which an employee is paid, or entitled to payment, by the
employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or leave of absence.  No more than 501 hours of service
shall be credited under this Subparagraph (B) for any single continuous period
(whether or not such period occurs in a single computation period).  An hour of
service shall not be credited to an employee under this Subparagraph (B) if the
employee is paid, or entitled to payment, under a plan maintained solely for the
purpose of complying with applicable worker's compensation or unemployment
compensation or disability insurance laws.  Hours under this Subparagraph (B)



316_W969:Copyright © 2012 by Conrad Siegel Actuaries6

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

shall be calculated and credited pursuant to section 2530.200b-2 of the
Department of Labor Regulations that is incorporated herein by this reference;
and

(C)Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the employer.  The same hours of service shall
not be credited both under Subparagraph (A) or Subparagraph (B), as the case may
be, and under this Subparagraph (C).  These hours shall be credited to the
employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement, or
payment is made.

Hours of service shall be determined on the basis of actual hours for which an
employee is paid or entitled to payment.  The above provisions shall be
construed so as to resolve any ambiguities in favor of crediting employees with
hours of service.

If, for the purposes of the plan, an employee's records are maintained on other
than an hourly basis, the plan administrator, according to uniform rules
applicable to a class of employees, may apply the following equivalencies for
the purpose of crediting hours of service:

Basis Upon Which Records
Are Maintained

 

Credit Granted to Individual if Individual Earns One or More Hours of Service
During Period

Shift

 

Actual hours of full shift

Day

 

10 hours of service

Week

 

45 hours of service

Semi-Monthly Payroll Period

 

95 hours of service

Months of Employment

 

190 hours of service

(2)Solely for purposes of determining whether a break in service for
participation and vesting purposes has occurred in a computation period, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the hours of service that would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, 8 hours of service per day of such absence.  For purposes
of this paragraph, an absence from work for maternity or paternity reasons means
an absence (A) by reason of the pregnancy of the individual, (B) by reason of a
birth of a child of the individual, (C) by reason of the placement of a child
with the individual in connection with the adoption of such child by such
individual, or (D) for purposes of caring for such child for a period beginning
immediately following such birth or placement.  The hours of service credited
under this paragraph shall be credited:  (A) in the computation period in which
the absence begins if the crediting is necessary to prevent a break in service
in that period, or (B) in all other cases, in the following computation
period.  No more than 501 hours of service shall be credited under this
paragraph for any single continuous period (whether or not such period occurs in
a single computation period).

(3)Solely for purposes of determining whether a break in service for
participation and vesting purposes has occurred in a computation period, an
individual who is absent from work on unpaid leave under the Family and Medical
Leave Act shall receive credit for the hours of service that would otherwise
have been credited to such individual but for such absence, or in any case in
which such hours cannot be determined, 8 hours of service per day of such
absence.  Such an individual shall be treated as actively employed for the
purposes of participation and eligibility for an allocation of any employer
contribution that may be provided under this plan.  Notwithstanding the
preceding, this paragraph shall not apply if the employer or the particular
employee is not subject to the requirements of the Family and Medical Leave Act
at the time of the absence.

(4)Hours of service shall be credited for employment with the employer as
defined in Section 1.5(b).  Hours of service shall also be credited for any
leased employee who is considered an employee for purposes of this plan under
Code section 414(n) or Code section 414(o).

(c)(1)Year of Service means a 12-consecutive-month computation period during
which the employee completes the required number of hours of service with the
employer as specified in Sections 2.1 or 4.1.  No more than one year of service
will be credited for any 12-consecutive-month period unless otherwise required
by Sections 2.1(c) and 4.1(c).

(2)Service With Related Employers – For purposes of crediting years of service,
hours of service credited in accordance with Section 1.10(b)(4) shall be taken
into account.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries7

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(3)Predecessor Service – If the employer maintains the plan of a predecessor
employer, service with such predecessor employer shall be treated as service for
the employer.  If the employer does not maintain the plan of a predecessor
employer, then service as an employee of a predecessor employer shall not be
considered as service under the plan, except as noted below:

·



Effective November 18, 1994, with respect to an employee employed by the
predecessor employer as of the day immediately prior, service as an employee of
Kings Markets, Strasburg store (Store No. 159) shall be considered as service
under the plan solely for the purpose of determining eligibility years of
service (under Section 2.1).

·



Effective August 24, 2009, with respect to an employee employed by the
predecessor employer as of the day immediately prior, service as an employee of
Binghamton Giant Markets, Inc. shall be considered as service under the plan for
the purposes of determining eligibility years of service (under Section 2.1) and
vesting years of service (under Section 4.1).

·



Effective January 11, 2010, with respect to an employee employed by the
predecessor employer as of the day immediately prior, service as an employee of
Vestal, New York Medicine Shoppe shall be considered as service under the plan
for the purposes of determining eligibility years of service (under Section 2.1)
and vesting years of service (under Section 4.1).

·



Effective June 11, 2012, with respect to an employee employed by the predecessor
employer as of the day immediately prior, service as an employee of Genuardi's
Safeway shall be considered as service under the plan for the purposes of
determining eligibility years of service (under Section 2.1) and vesting years
of service (under Section 4.1).

·



Effective August 31, 2015, with respect to an employee employed by the
predecessor employer as of the day immediately prior, service as an employee of
Hanover, PA Nell's Shur-Fine Market shall be considered as service under the
plan solely for the purpose of determining eligibility years of service (under
Section 2.1).

(d)Break in Service (or One Year Break in Service) means a 12-consecutive-month
computation period during which a participant or former participant does not
complete the specified number of hours of service with the employer as set forth
in Sections 2.1(b) and 4.1(b).

(e)Qualified Military Service – Notwithstanding any provision of this plan to
the contrary, effective December 12, 1994, contributions, benefits, and service
credit with respect to qualified military service will be provided in accordance
with Code section 414(u).  An employee reemployed after qualified military
service shall not be treated as having incurred a break in service, for purposes
of vesting and benefit accruals, solely because of an absence due to qualified
military service.

Effective with respect to deaths occurring on or after January 1, 2007, in the
case of a participant who dies while performing qualified military service, the
beneficiary(ies) of the participant shall be entitled to any additional benefits
payable under Section 4.2(a)(5) (other than contributions relating to the period
of qualified military service) that would have been payable had the participant
resumed and then immediately terminated employment on account of death.

Section 1.11 – Trust

(a)Trust means the qualified trust created under the employer’s plan.

(b)Trust Fund means all property held or acquired by the plan.

 

ARTICLE II – PARTICIPATION

Section 2.1 – Eligibility Service

(a)Eligibility Year of Service means an eligibility computation period during
which the employee completes at least 1,000 hours of service with the employer.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries8

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(b)One Year Break in Service means for the purposes of this Article II an
eligibility computation period during which the participant or former
participant does not complete more than 500 hours of service with the employer.

(c)Eligibility Computation Period – The initial eligibility computation period
shall be the 12-consecutive-month period beginning with the day on which the
employee first performs an hour of service for the employer (employment
commencement date).

Succeeding eligibility computation periods shall coincide with the plan year,
beginning with the first plan year that commences prior to the first anniversary
of the employee's employment commencement date regardless of whether the
employee is credited with the required number of hours of service during the
initial eligibility computation period.  An employee who is credited with the
required number of hours of service in both the initial eligibility computation
period and the first plan year that commences prior to the first anniversary of
the employee's employment commencement date shall be credited with two years of
service for purposes of eligibility to participate.

Section 2.2 – Plan Participation

(a)Eligibility

(1)Eligibility for Employer Profit Sharing Contributions 

(A)Age/Service Requirements – An employee who is a member of the eligible class
of employees shall be eligible for participation for the purpose of the employer
profit sharing provision after he has satisfied the following participation
requirement(s):

·



Completion of 1 year of service.

·



Attainment of age 21.

(B)Eligible Class of Employees – All employees of the employer except those
described below shall be eligible for purposes of receiving a profit sharing
allocation if employed in the following categories:  Salaried Employee, Level I
Department Manager, Foreman, Corporate Lead Person, Corporate Department
Assistant, Corporate Administrative Assistant, Corporate Reorder Buyer, or
Corporate Architectural Draftsperson.

·



Individuals not directly employed by the employer as defined in Section 1.5(a)
shall not be eligible to receive a profit sharing contribution.  An employee of
the employer as that term is defined in Section 1.5(b) with respect to the
sponsoring employer shall not be eligible to receive a profit sharing allocation
unless such employee's direct employer affirmatively elects to become a
participating employer hereunder.

·



Employees who became employees as the result of a “Code section 410(b)(6)(C)
transaction.”  These employees shall be excluded during the period beginning on
the date of the transaction and ending on the last day of the first plan year
beginning after the date of the transaction.  A “Code section 410(b)(6)(C)
transaction” is an asset or stock acquisition, merger, or similar transaction
involving a change in the employer of the employees of a trade or business.

·



Employees included in a unit of employees covered by a collective bargaining
agreement between the employer and employee representatives shall not be
eligible to receive a profit sharing allocation if retirement benefits were the
subject of good faith bargaining and if less than 2% of the employees of the
employer who are covered pursuant to that agreement are professionals as defined
in Regulation section 1.410(b)-9(g).  For this purpose, the term "employee
representatives" does not include any organization more than half of whose
members are employees who are owners, officers, or executives of the employer.

·



Leased employees who are considered employees under the plan shall not be
eligible to receive a profit sharing allocation.

·



Employees who are non-resident aliens (as defined in Code section 7701(b)(1)(B))
and who receive no earned income (as defined in Code section 911(d)(2)) from the
employer that constitutes income from sources within the United States (as
defined in Code section 861(a)(3)) shall not be eligible to receive a profit
sharing allocation.



316_W969:Copyright © 2012 by Conrad Siegel Actuaries9

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

·



Highly compensated employees as defined in Section 1.4(b) shall not be eligible
to receive a profit sharing allocation.

·



Former employees of Hanover, PA Nell's Shur-Fine Market shall not be eligible to
receive a profit sharing allocation prior to January 1, 2016.

Notwithstanding the above eligible class of employees, the eligible class
provisions of the plan
before January 1, 2009 shall continue to apply to participants who received
profit sharing
allocations before January 1, 2009, and to employees who otherwise would have
become participants in the Plan by December 31, 2009.

(2)Eligibility for All Other Purposes

(A)Age/Service Requirements – An employee who is a member of the eligible class
of employees shall be eligible for participation for all purposes under the plan
after he has satisfied the following participation requirement(s):

(i)Completion of 1 year of service.

(ii)Attainment of age 21.

(B)Eligible class of employees – All employees of the employer shall be eligible
for the purposes of this Section 2.2(a)(2) except for employees in the following
categories:

·



Individuals not directly employed by the employer as defined in
Section 1.5(a).  An employee of the employer as that term is defined in
Section 1.5(b) with respect to the sponsoring employer shall not participate in
this plan unless such employee's direct employer affirmatively elects to become
a participating employer hereunder.

·



Employees who became employees as the result of a "Code section 410(b)(6)(C)
transaction."  These employees shall be excluded during the period beginning on
the date of the transaction and ending on the last day of the first plan year
beginning after the date of the transaction.  A "Code section 410(b)(6)(C)
transaction" is an asset or stock acquisition, merger, or similar transaction
involving a change in the employer of the employees of a trade or business.

·



Employees included in a unit of employees covered by a collective bargaining
agreement between the employer and employee representatives if retirement
benefits were the subject of good faith bargaining and if 2% or less of the
employees of the employer who are covered pursuant to that agreement are
professionals as defined in Regulation section 1.410(b)‑9.  For this purpose,
the term "employee representatives" does not include any organization more than
half of whose members are employees who are owners, officers, or executives of
the employer.

·



Leased employees who are considered employees under the plan.

·



Employees who are non-resident aliens (as defined in Code section 7701(b)(1)(B))
and who receive no earned income (as defined in Code section 911(d)(2)) from the
employer that constitutes income from sources within the United States (as
defined in Code section 861(a)(3)).

(b)Entry Date

(1)Entry Date for Purposes of Employer Profit Sharing Contributions – An
eligible employee shall participate in the plan for the purpose of the employer
profit sharing contribution provisions on the earlier of the March 31, June 30,
September 30, or December 31 coinciding with or immediately following the date
on which he has met the age and service requirements, provided he is employed on
that date.

(2)Entry Date for All Other Purposes – An eligible employee shall participate in
the plan for all purposes on the earlier of the March 31,  June 30,  September
30, or December 31 coinciding with or immediately following the date on which he
has met the age and service requirements, provided he is employed on that date.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries10

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(3)If an employee who is not a member of the eligible class of employees becomes
a member of the eligible class, such employee shall participate immediately, if
he has satisfied the age and service requirements and would have otherwise
previously become a participant.

Section 2.3 – Termination of Participation

A participant shall continue to be an active participant of the plan so long as
he is a member of the eligible class of employees and he does not terminate
employment.  He shall become an inactive participant when he terminates
employment or ceases to be a member of the eligible class of employees.  He
shall cease participation completely upon the later of his receipt of a total
distribution of his nonforfeitable account balance(s) under the plan or the
forfeiture of the nonvested portion of the account balance(s).

Section 2.4 – Re-Participation or Re-Employment (Break in Service Rules)

(a)Vested Participant – A former participant who had a nonforfeitable right to
all or a portion of his account balance derived from employer contributions at
the time of his termination from service shall become a participant immediately
upon returning to the employ of the employer, if he is a member of the eligible
class of employees.

(b)Nonvested Participant or Employee – In the case of an employee who does not
have any nonforfeitable right to his account balance derived from employer
contributions at the time of his termination from service, years of service
before a period of consecutive one-year breaks in service shall not be taken
into account in computing eligibility service if the number of consecutive
one-year breaks in service in such period equals or exceeds the greater of 5 or
the aggregate number of years of service before such breaks in service.  Such
aggregate number of years of service shall not include any years of service
disregarded under the preceding sentence by reason of prior breaks in service.

If an employee's years of service before termination from service are
disregarded pursuant to the preceding paragraph, he shall be considered a new
employee for eligibility purposes.  If such employee's years of service before
termination from service may not be disregarded pursuant to the preceding
paragraph, he shall participate immediately upon returning to the employ of the
employer, if he is a member of the eligible class of employees and has otherwise
satisfied the age and service requirements of Section 2.2.

(c)Return to Eligible Class – If a participant becomes an inactive participant,
because he is no longer a member of the eligible class of employees, but does
not incur a break in service, such inactive participant shall become an active
participant immediately upon returning to the eligible class of employees.  If
such participant incurs a break in service, eligibility shall be determined
under the re-participation rules in Section 2.4(a) and (b) above.

 

ARTICLE III – ALLOCATIONS TO PARTICIPANT ACCOUNTS

Section 3.1 – General Provisions

(a)Maintenance of Participant Accounts – The plan administrator shall maintain
separate accounts covering each participant under the plan as herein
described.  Such accounts shall be increased by contributions, reallocation of
forfeitures (if any), investment income, and market value appreciation of the
fund.  They shall be decreased by market value depreciation of the fund,
forfeiture of nonvested amounts, benefit payments, withdrawals, and expenses.

(b)Amount and Payment of Employer Contribution

(1)Amount of Contribution – For each plan year, the employer contribution to the
plan shall be the amount that is determined under the provisions of this
Article; provided, however, that the employer may not make a contribution to the
plan for any plan year to the extent the contribution would exceed the
participants' maximum permissible amounts under Code section 415.  Further, the
employer contribution shall not exceed the maximum amount deductible under Code
section 404, subject to the provisions for a nondeductible contribution without
penalty as permitted under Code section 4972(c)(6).  For this purpose,
participant elective deferrals shall not be taken into account as provided under
Code section 404(n).





316_W969:Copyright © 2012 by Conrad Siegel Actuaries11

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

The employer contributes to this plan on the conditions that its contribution is
not due to a mistake of fact and that the Internal Revenue Service will not
disallow the deduction for its contribution.  The trustee, upon written request
from the employer, shall return to the employer the amount of the employer's
contribution made due to a mistake of fact or the amount of the employer's
contribution disallowed as a deduction under Code section 404.  The trustee
shall not return any portion of the employer's contribution under the provisions
of this paragraph more than one year after the earlier of:  (A) The date on
which the employer made the contribution due to a mistake of fact; or (B) The
time of disallowance of the contribution as a deduction, and then, only to the
extent of the disallowance.  The trustee will not increase the amount of the
employer contribution returnable under this Section for any earnings
attributable to the contribution, but the trustee will decrease the employer
contribution returnable for any losses attributable to it. The trustee may
require the employer to furnish whatever evidence it deems necessary to confirm
that the amount the employer has requested be returned is properly returnable
under ERISA.

(2)Payment of Contribution – The employer shall make its contribution to the
plan in cash within the time prescribed by the Code or applicable Treasury
regulations.  Subject to the consent of the trustee, the employer may make its
contribution in property rather than in cash, provided the contribution is
discretionary and the property contributed is unencumbered.

(3)Allocation if More Than One Employer – If the employer consists of a
sponsoring employer and one or more participating employers, the contribution
made by each such entity shall be allocated to the accounts of the participants
directly employed by the contributing employer.  If a participant is employed by
more than one entity during the applicable period, each entity shall contribute
with respect to the compensation earned by the participant while employed by
that entity.

(c)Limitations and Conditions – Notwithstanding the allocation procedures set
forth in this Article, the allocations otherwise contributable to participants'
accounts under this plan shall be limited or reduced as provided in Section 5.1.

Section 3.2 – Profit Sharing Contributions

(a)Amount of Contribution – The employer shall determine, in its sole
discretion, the amount of employer profit sharing contribution to be made under
this Section 3.2(a) each year; provided, however, that the employer shall
contribute such amount as may be required for restoration of a forfeited amount
under Section 4.2. 

(b)Conditions for Allocations – A participant shall be eligible for an
allocation of the employer profit sharing contribution and forfeitures as of an
allocation date, provided that he satisfies the following conditions:

(1)He completed at least 1,000 hours of service during the current plan year,
except that the hours of service requirement shall not apply with respect to any
minimum top-heavy allocation as provided in Section 5.4.

AND

(2)He is employed by the employer on the last day of the plan year.

AND

(3)He is not a Highly Compensated Employee.

AND

(4)He is employed in one of the eligible job categories listed in Section
2.2(a)(1)(B) on the last day of the plan year.

In the event a minimum top-heavy allocation is required to be made as a profit
sharing contribution under the provisions of Section 3.2(c)(2), solely for this
limited purpose active participant shall include any person participating under
the provision of Section 2.2(b)(1) and not yet eligible to participate in the
plan for all purposes under Section 2.2(b)(2).

(c)(1)Allocation Formula

The employer shall make a separate profit sharing contribution for the plan year
with respect to each allocation formula as described below.  The trustee shall
be notified by the employer in writing as to



316_W969:Copyright © 2012 by Conrad Siegel Actuaries12

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

the amount being contributed with respect to each formula.  Forfeitures for the
plan year shall be allocated under allocation formula (B) below.  For this
purpose, the following allocation formulas shall be used:    

(A)



The employer profit sharing contribution shall be allocated to the profit
sharing account of each eligible participant in equal amounts, but not in excess
of the maximum permissible amount as defined in Section 5.1(c).

(B)



The employer profit sharing contribution and forfeitures for the plan year shall
be allocated to the profit sharing account of each eligible participant in the
ratio that such participant's compensation bears to the compensation of all
participants. 

(2)Top-Heavy Plan Years

In any plan year in which this plan is top-heavy (as defined in
Section 5.4(d)(2)), the top-heavy minimum benefit requirement with respect to a
participant shall first be met by any allocation to the qualified nonelective
contribution account for the plan year.  Then, the contributions and forfeitures
allocable to the profit sharing account shall be adjusted as necessary for
compliance.  The total of the contributions and forfeitures allocated to such
account(s) of each participant shall not be less than an amount equal to 3% of
his compensation or the largest percentage of elective deferral contribution,
employer contribution, and forfeiture allocated on behalf of any key employee
for that year, whichever is less.

(3)Compensation – For purposes of the allocation of the employer profit sharing
contribution, compensation means compensation as defined in Section 1.2(a)
and (b) (subject to the limitations of Section 1.2(c)) for the entire plan year.

Compensation includable under Section 1.2(a) and (b) but not paid through
payroll shall be treated as being paid as of the last day of the plan year or
the last day of employment, if earlier.

However, for purposes of the top-heavy contribution, compensation means
compensation as defined in Section 5.1(c)(2), subject to the limitations of
Section 1.2(c).

Section 3.3 – Qualified Nonelective Contributions

To the extent the current year testing method is being used to satisfy the
requirements described in Section 5.5(b) and (c), the employer may make
qualified nonelective contributions on behalf of either the nonhighly
compensated active participants or all active participants that are sufficient
to satisfy either the actual deferral percentage test or the actual contribution
percentage test, or both, pursuant to regulations under the Code in lieu of
distributing excess contributions as provided in Section 5.5(b)(2) of the plan,
or excess aggregate contributions as provided in Section 5.5(c)(2) of the
plan.  The employer may elect to comply with the ADP test requirements by making
safe harbor nonelective contributions on behalf of all active participants as
described in Section 5.5(f).

Qualified nonelective contributions are contributions (other than profit sharing
contributions or employer matching contributions) that are made by the employer
and allocated to participants' qualified nonelective contribution accounts that
the participants may not elect to receive in cash until distributed from the
plan; that are nonforfeitable when made; and that are distributable only in
accordance with the distribution provisions that are applicable to elective
deferrals and qualified matching contributions.  Safe harbor nonelective
contributions shall be allocated to a safe harbor sub-account of the qualified
nonelective contribution account and shall be held subject to the same rights
and restrictions.

(a)Amount of Contribution

The amount of such contributions for each plan year shall be an amount
determined by the employer, in its sole discretion, after the plan administrator
has determined the amount needed to satisfy the actual deferral percentage test
or the actual contribution percentage test, or both.

(b)Allocation of Contribution

(1)Allocation of the qualified nonelective contribution shall be made to the
group of eligible nonhighly compensated employees that consists of half of all
eligible nonhighly compensated employees for the plan year determined by
identifying the nonhighly compensated employee with the smallest amount of
compensation and continuing in ascending order until half of all eligible
nonhighly compensated



316_W969:Copyright © 2012 by Conrad Siegel Actuaries13

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

employees have been identified, subject to the further requirements of
Section 5.5(b)(1)(A)(viii) and Section 5.5(c)(1)(A)(viii).

(2)Top-Heavy Plan Years

The top-heavy minimum benefit requirements shall be met as provided under
Section 3.2(c)(2) concerning profit sharing and qualified nonelective
contribution allocations.

(3)Compensation – For purposes of the allocation of the qualified nonelective
contribution, compensation means compensation as defined in Section 1.2(d)
(subject to the limitations of Section 1.2(c)) for the entire plan year, but
limited to the employee's compensation for the portion of the plan year in which
the employee actually is a member of the eligible class of employees as defined
in Section 2.2.  However, for purposes of the top-heavy contribution,
compensation means compensation as defined in Section 5.1(c)(2), subject to the
limitations of Section 1.2(c).

Section 3.4 – Employee 401(k) Elective Deferral Contributions

(a)Amount of Contribution – The employer shall contribute each plan year on
behalf of each active participant who elects salary deferral a sum equal to the
amount that the participant has elected to defer under a salary reduction
arrangement or under a cash or deferred arrangement.  The contribution shall be
credited to the participant's employee 401(k) elective deferral account.

A highly compensated employee may not elect a salary reduction in excess of any
limitation established by board resolution.  Such limitation shall be
communicated to the highly compensated employees a reasonable time in advance of
the date as of which it is effective.  The plan administrator may limit the
amount of salary reduction or deferred compensation at any time, if he
determines that such limitation is necessary to meet the requirements for a
"qualified cash or deferred arrangement" under Code section 401(k) and
regulations issued pursuant thereto as set forth in Section 5.5.

Effective for plan years beginning prior to 2015, the plan administrator shall
calculate the actual deferral percentage for the highly compensated employees
using the testing method as provided under the prior statement of the plan
document.

Effective for plan years beginning on or after January 1, 2015, the plan
administrator shall calculate the actual deferral percentage for the highly
compensated employees using the prior year testing method.

(b)Salary Reduction Election

(1)Availability of Election – An active participant may effect a salary
reduction agreement with the employer under which an employer contribution will
be made to the plan on behalf of such participant only if he elects to reduce
his compensation or to forgo an increase in his compensation.  The amount of
salary deferral may range from 0% to 50% of compensation.

(2)Election Procedures – A notice of a participant’s salary reduction election
shall be given to the employer and to the plan administrator in the manner
established by the plan administrator.  The plan administrator shall provide a
written notice to all participants of the required procedures for making an
election and the date as of which an election will be effective.  An election
shall be permitted at least once each plan year and the participants shall be
permitted a reasonable time in which to make the election.  However, in no event
shall such election be made or be effective before the adoption of the employee
401(k) elective deferral contribution provision under the plan.  A participant
electing salary reduction will be deemed to desire to continue at the same rate,
unless he notifies the plan administrator of his desire to change the amount of
salary reduction.  The revised election shall be effective in accordance with
the plan administrator’s published procedures.  A salary reduction may be
discontinued at any time upon proper notice in the manner established by the
plan administrator.  The plan administrator and employer shall treat a salary
reduction election as having been revoked by the participant upon his
termination of employment or his ceasing to be a member of the eligible class of
participants.

A participant who receives a distribution of elective deferrals on account of
hardship shall be prohibited from making elective deferrals and employee
nondeductible contributions under this and all other plans of the employer for
6 months after receipt of the distribution.

(3)Compensation – For this purpose, compensation means compensation as defined
in Section 1.2(a) and (b) (subject to the limitations of Section 1.2(c)), but
excluding short term disability benefits not paid through the employer's payroll
system, expense reimbursements, and any form of non-cash



316_W969:Copyright © 2012 by Conrad Siegel Actuaries14

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

compensation.  The participant’s salary reduction election shall apply only to
compensation that becomes currently available to the employee after the
effective date of the election.  The employer shall apply the salary reduction
election to all of the participant’s compensation (and to increases in
compensation), unless the participant’s salary reduction election specifies that
the election is to be limited to certain compensation.

(4)Catch-Up Contributions – All employees who are eligible to make elective
deferrals under this plan before the close of the plan year and who have
attained age 50 or over by the end of their applicable taxable years shall be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Section 5.5(a)(2).  The employer-imposed limitations on the
maximum amount of permissible salary deferral shall not apply.

(c)Cash or Deferred Election

No contribution shall be made under this plan pursuant to a cash or deferred
election.  All elective deferrals shall be made under a salary deferral
election.

Section 3.4A – Roth Elective Deferral Contributions

(a)Amount of Contribution – Effective April 1, 2016, the employer shall
contribute each plan year on behalf of each active participant who elects a Roth
elective deferral under Code section 402A a sum equal to the amount that the
participant has elected to contribute as a Roth elective deferral pursuant to a
salary reduction agreement.  The contribution shall be credited to the
participant's Roth elective deferral account.

Any limitations imposed under Section 3.4(a) on the amount of salary reduction
that a participant may elect shall be applied to the sum of the elections made
under Section 3.4 and this Section 3.4A.

The plan administrator shall calculate the actual deferral percentage for the
highly compensated employees as described in Section 3.4(a), taking into account
any participant contributions made to the Roth elective deferral
account.  Further, the Roth elective deferral account shall be included with the
401(k) elective deferral account for purposes of the actual deferral percentage
and actual contribution percentage tests.  Unless specifically stated otherwise,
Roth elective deferrals shall be treated as elective deferrals for all purposes
under the plan.

(b)Salary Reduction Election

(1)Availability of Election – An active participant who is eligible to make
401(k) elective deferral contributions shall be eligible to designate all or a
portion of his elective deferral contributions to be credited to his Roth
elective deferral account.  Such designation shall be irrevocable.  The amount
of Roth elective deferral together with any salary deferral made under
Section 3.4 may range as provided under Section 3.4(b)(1).

(2)Election Procedures – A notice of a participant's Roth deferral election
shall be given to the employer and to the plan administrator in the manner as
provided for 401(k) salary reduction elections under Section 3.4(b)(2).  The
election may be made on the same form as the 401(k) salary reduction election
but shall be a separate election.  The plan administrator shall provide a
written notice to all participants of the required procedures for making an
election and the date as of which an election will be effective.  An election
shall be permitted at least once each plan year and the participants shall be
permitted a reasonable time in which to make the election.  However, in no event
shall such election be made or be effective before the adoption of the Roth
elective deferral contribution provision under the plan, except as provided in
relief granted by the Commissioner of Internal Revenue.  A participant electing
Roth elective deferral account crediting for his salary reduction will be deemed
to desire to continue at the same rate, unless he notifies the plan
administrator of his desire to change such election.  The revised election shall
be effective in accordance with the plan administrator's published
procedures.  Roth elective deferral account crediting may be discontinued at any
time upon proper notice in the manner established by the plan
administrator.  The plan administrator and employer shall treat a salary
reduction election as having been revoked by the participant upon his
termination of employment or his ceasing to be a member of the eligible class of
participants.

As provided in Section 4.4, a participant who receives a hardship distribution
shall be prohibited from making Roth elective deferrals under this and all other
plans of the employer for 6 months after receipt of the distribution.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries15

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(3)Conditions – The participant's election to have contributions credited to his
Roth elective deferral account shall apply only to compensation that becomes
currently available to the employee after the effective date of the
election.  The employer shall apply such election to the designated portion of
the participant's compensation (and to increases in compensation), unless the
participant's Roth deferral election specifies that the election is to be
limited to certain compensation.

(4)Accounting – Roth elective deferrals shall be credited only to the Roth
elective deferral account.  Such contributions shall not be transferred to the
401(k) elective deferral account.  The plan administrator shall maintain an
accounting of all participant contributions made thereto and withdrawals
therefrom.  Investment results and other credits or charges shall be separately
allocated on a reasonable and consistent basis to the Roth elective deferral
account and the other accounts under the plan.  However, forfeitures may not be
allocated to the Roth elective deferral account.

Section 3.5 – Employee Nondeductible Contributions

Employee nondeductible contributions are not permitted under this plan and no
amount shall be credited to the employee nondeductible contribution account.

Section 3.6 – Employer Matching Contributions

Employer matching contributions shall be made under the provisions of this
Section.  Such contributions shall be credited to the employer matching
contribution account or the qualified employer matching contribution account, as
applicable.  With respect to each interim allocation date, the employer shall
contribute the amount necessary to fund the employer matching contribution
allocation for the interim allocation period based on the eligible deferrals and
participant compensation for such period. 

Effective for plan years beginning prior to 2015, the plan administrator shall
calculate the actual contribution percentage for the highly compensated
employees using the testing method as provided under the prior statement of the
plan document.

Effective for plan years beginning on or after January 1, 2015, the plan
administrator shall calculate the actual contribution percentage for the highly
compensated employees using the prior year testing method.

(a)Qualified Matching Contributions – The employer matching contribution shall
not be treated as a qualified matching contribution.  A qualified matching
contribution means matching contributions that are subject to the distribution
and nonforfeitability requirements under Code section 401(k) when made.  A
matching contribution must be a qualified matching contribution under Regulation
section 1.401(k)-2(a)(6) in order to be taken into account under the ADP test.

(b)Contributions Subject to Matching – Employer matching contributions shall be
made for an eligible participant with respect to the following contributions:

·



Any contributions made under a salary reduction agreement pursuant to
Section 3.4

·



Any Roth elective deferral contributions made pursuant to Section 3.4A

·



Any catch-up contributions

(c)Conditions for Allocation – A participant shall be eligible for an allocation
of an employer matching contribution as of an allocation date, provided that he
satisfies the following conditions:

(1)He made a contribution that is subject to matching during the current plan
year.

AND

(2)He completed at least one hour of service during the current allocation
period.

AND

(3)Effective for allocations made after March 31, 2004, he is not a highly
compensated employee who has held the title of chairman, vice chairman,
president, or vice president with respect to the employer as of any day in the
plan year on or before the allocation date.

Notwithstanding the preceding requirements, any hours of service or employment
requirement shall not apply in any plan year for which the employer elects to
comply with the ACP safe harbor in years beginning after December 31, 1998.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries16

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(d)(1)Allocation Formula – The employer matching contribution and any applicable
forfeitures shall be equal to the employer matching percentage applied to the
participant’s contributions for each allocation period within the current plan
year that are subject to matching.

The employer matching percentage shall be determined each year by the employer
in its own discretion.

(2)Limitation on Total Matching Allocation – Notwithstanding the preceding
allocation formula(s), an allocation shall not be made to an individual
participant's account to the extent that when combined with any other employer
matching contribution made to the participant's account for the plan year, it
would exceed the greatest of:  (i) 5% of his compensation; (ii) his elective
deferrals for the plan year; or (iii) the product of 2 times the sum of the
plan’s representative matching rate (as defined in Section 5.5(c)(1)(A)(viii))
plus the participant’s elective deferrals for the plan year.  Such an excess
allocation shall be reallocated among the remaining eligible participants.

(3)Compensation – For purposes of the allocation of the employer matching
contribution, compensation means compensation as defined in Section 1.2(a)
and (b) (subject to the limitations of Section 1.2(c)) for the allocation
period.  Compensation includable under Section 1.2(a) and (b) but not paid
through payroll shall be treated as being paid as of the last day of the plan
year or the last day of employment, if earlier.

Compensation shall exclude any bonus payable to the participant.  Short term
disability benefits not paid through the employer's payroll system, expense
reimbursements, and any form of non-cash compensation shall not be taken into
account for this purpose.

(e)Forfeitures of Excess Aggregate Contributions

Excess aggregate contributions that are determined under the actual contribution
percentage test and that are attributed to employer matching contributions shall
be distributed to the extent vested with a proportional amount of the nonvested
employer matching contribution being forfeited as of the last day of the plan
year in which the excess arose.  Also, any forfeitures required for compliance
with Code section 401(a)(4) and Regulation section 1.401(m)-2(b)(3)(v)(B)
(because the contribution to which it relates is treated as an excess deferral,
excess contribution, or excess aggregate contribution) shall occur as of such
date.  The forfeitures shall be treated in the manner described in
Section 4.2(c)(2) for the following plan year.

Section 3.7 – Rollover/Transfer Contributions

(a)Rollover Contributions – An active participant may contribute to his
rollover/transfer account any amounts that he previously received either as a
lump sum distribution (as defined in Code section 402(e)(4)(D)) or within one
taxable year as a distribution from another qualified plan on account of
termination of that plan provided that:

(1)He transferred such distribution to an individual retirement account or
annuity within sixty (60) days after receipt, or

(2)He transferred such distribution to this plan within sixty (60) days after
receipt.

Before accepting a rollover contribution, the trustee may require an employee to
furnish satisfactory evidence that the proposed transfer is in fact a "rollover
contribution" that the Code permits an employee to make to a qualified
plan.  Effective for requests received on or after January 1, 2002, the
acceptable sources for a rollover contribution shall be as set forth in
Section 3.7(b).  Notwithstanding the preceding or the provisions of
Section 3.7(b), this plan will not accept a rollover from a Roth elective
deferral account.

(b)Transfer Contributions – With the consent of the plan administrator, an
active participant may have funds transferred directly to this plan from another
qualified plan.  Consent shall not be given if the optional forms of payment to
which the funds are subject under the prior plan are not properly disclosed by
the prior plan or cannot be accommodated by this plan and trust.

Further, this plan shall not accept any direct or indirect transfers from a
defined benefit plan, money purchase plan (including a target benefit plan),
stock bonus or profit sharing plan that would otherwise have provided for a life
annuity form of payment to the participant.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries17

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

Effective for requests received on or after January 1, 2002, with the consent of
the plan administrator, the participant may have the following transfers made on
his behalf directly to this plan (or may make the following rollover
contributions as permitted below):

·



A direct rollover of an eligible rollover distribution from a qualified plan
described in Code section 401(a) or 403(a), excluding after-tax employee
contributions.

·



Effective for plan years beginning on or after April 1, 2016, a direct transfer
from a Roth elective deferral account under a qualified Code section 401(a) plan
shall be permitted, provided the plan administrator is provided with appropriate
accounting information to maintain the accounting records required under
Section 3.4A(b)(4).

·



A direct rollover of an eligible rollover distribution from an annuity contract
described in Code section 403(b), excluding after-tax employee contributions.

·



Effective on or after April 1, 2016, a direct transfer from a Roth elective
deferral account under a qualified Code section 403(b) account shall be
permitted, provided the plan administrator is provided with appropriate
accounting information to maintain the accounting records required under
Section 3.4A(b)(4).

·



A direct rollover or a participant contribution of an eligible rollover
distribution from an eligible plan under Code section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state.

·



A participant rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Code section 408(a)
or 408(b) (including an account more specifically described under Code
section 408(k) or (p)) that is eligible to be rolled over and would otherwise be
includable in gross income.

(c)Contributions Before Plan Entry Date – An employee, (who is in the eligible
class of employees) prior to satisfying the plan’s eligibility conditions, may
make a rollover or transfer contribution to the plan to the same extent and in
the same manner as a participant.  If an employee makes a rollover or transfer
contribution to the plan before satisfying the plan's eligibility conditions,
the plan administrator and trustee will treat the employee as a participant for
all purposes of the plan, except the employee is not a participant for purposes
of making or sharing in contributions or forfeitures under the plan until he
actually becomes a participant in the plan.  If the employee has a separation
from service prior to becoming a participant, the trustee will distribute his
rollover/transfer account to him.

(d)Distribution – Withdrawals may be made from a rollover/transfer account under
the terms and conditions set forth in Section 4.4.

Section 3.8 – Allocation of Investment Results

 (a)General Allocation Procedures

Investment income and market value appreciation or depreciation shall be
allocated to each account of each participant who has accrued benefits in
proportion to the respective account balances on each accounting date.  For this
purpose, each account balance shall be equal to the average balance for the
period commencing on the day following the prior accounting date and ending on
the current accounting date.

 (b)Investment Elections

A participant may elect to have all of his accounts invested in such investment
fund or combination of investment funds as may be established by the trustee and
made available for the benefit of participants; provided, however, that in no
event may the participant direct that any portion of his account(s) be invested
in collectibles (as defined in Code section 408(m)).  A participant's investment
election shall not apply to any portion of any account that may be invested in a
participant loan sub-account established under Section 4.4.  The investment
results shall be allocated to the participant's account(s) based upon earnings
and losses on the participant's share in such investment fund or funds.

The terms and conditions for investment direction shall be established by the
plan administrator.  An election may be revoked only by another election and
will remain in effect until such revocation.  If a participant fails to make any
investment election prior to an allocation to his account(s), the trustee shall
invest his account(s) in a qualified default investment alternative selected for
the purpose that complies



316_W969:Copyright © 2012 by Conrad Siegel Actuaries18

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

with the regulations prescribed by the Secretary of Labor under ERISA
section 404(c)(5) until such time as the participant makes an affirmative
investment election.

 

ARTICLE IV – PAYMENT OF PARTICIPANT ACCOUNTS

Section 4.1 – Vesting Service Rules

(a)Vesting Year of Service means a vesting computation period during which the
employee completes at least 1,000 hours of service with the employer.  All of an
employee's years of service with the employer shall be counted to determine the
nonforfeitable percentage in the employee's account balance(s) derived from
employer contributions, except:

(1)Years of service disregarded under the break in service rules in
Section 4.1(d) below.  (Post-ERISA break in service rules)

(2)Years of service before the effective date of ERISA if such service would
have been disregarded under the break in service rules of the prior plan in
effect from time to time before such date.  For this purpose, break in service
rules are rules that result in the loss of prior vesting or benefit accruals, or
that deny an employee eligibility to participate, by reason of separation or
failure to complete a required period of service within a specified period of
time.  (Pre-ERISA break in service rules)

(b)One Year Break in Service means for the purposes of this Article IV a vesting
computation period during which the employee or former employee does not
complete more than 500 hours of service with the employer.

(c)Vesting Computation Period means the 12-consecutive-month period coinciding
with the plan year.

(d)Break in Service Rules

(1)Vested Participant – A former participant who had a nonforfeitable right to
all or a portion of his account balance(s) derived from employer contributions
or who (effective for plan years beginning on or after January 1, 2006) had made
an employee elective deferral contribution at the time of his termination from
service shall retain credit for all vesting years of service prior to a break in
service as that term is defined in Section 4.1(b).

(2)Nonvested Participant or Employee – In the case of a former participant or
employee who did not have any nonforfeitable right to his account balance(s)
derived from employer contributions and who (effective for plan years beginning
on or after January 1, 2006) had made no employee elective deferral contribution
at the time of his termination from service, years of service before a period of
consecutive one-year breaks in service shall not be taken into account in
computing service if the number of consecutive one-year breaks in service in
such period equals or exceeds the greater of 5 or the aggregate number of years
of service before such breaks in service.  Such aggregate number of years of
service shall not include any years of service disregarded under the preceding
sentence by reason of prior breaks in service.

(3)Vesting for Pre-Break and Post-Break Accounts – In the case of a participant
or employee who has five or more consecutive one-year breaks in service, all
years of service after such breaks in service shall be disregarded for the
purpose of vesting the employer-derived account balance(s) that accrued before
such breaks in service.  Whether or not such pre-break service counts in vesting
the post-break employer-derived account balance(s) shall be determined according
to the rules set forth in Section 4.1(d)(1) and (2) above.  Separate accounts
shall be maintained for each of the participant’s pre-break and post-break
employer-derived account balance(s).  All accounts shall share in the investment
earnings and losses of the fund.

Section 4.2 – Vesting of Participant Accounts

(a)Determination of Vesting

(1)Normal Retirement – An employee's right to his account balance(s) shall be
100% vested and nonforfeitable upon the attainment of age 65, the normal
retirement age.  The vesting of an inactive participant who terminates
employment prior to normal retirement age shall remain subject to the



316_W969:Copyright © 2012 by Conrad Siegel Actuaries19

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

provisions of the vesting schedule following attainment of such specified
age.  Distributions shall be administered in accordance with termination from
employment provisions of Section 4.3(a)(3).

(2)Late Retirement – If a participant remains employed after his normal
retirement age, his account balance(s) shall remain 100% vested and
nonforfeitable.  Such participant shall continue to receive allocations to his
account as he did before his normal retirement age.

(3)Early Retirement – In the case of a participant who has attained age 60 and
completed 7 years of service before his normal retirement age, the participant's
right to his account balance(s) shall be 100% vested and nonforfeitable.  Such
participant may retire before his normal retirement age without the consent of
the employer and receive payment of benefits from the plan.  If a participant
separates from service before satisfying the age requirement for early
retirement, but has satisfied the service requirement, the participant shall be
entitled to elect an early retirement benefit upon satisfaction of such age
requirement.

(4)Disability – If a participant separates from service due to disability, such
participant’s right to his account balance(s) as of his date of disability shall
be 100% vested and nonforfeitable.  Disability means the participant has been
determined by the Social Security Administration to be eligible for either full
or partial Social Security disability benefits.

(5)(A)Death – In the event of the death of a participant who has an accrued
benefit under the plan (whether or not he is an active participant), 100% of the
participant’s account balance(s) as of the date of death shall be paid to his
surviving spouse; except that, if there is no surviving spouse, or if the
surviving spouse has already consented in a manner that is (or conforms to) a
qualified election under the joint and survivor annuity provisions of Code
section 417(a) and regulations issued pursuant thereto and as set forth in
Section 5.2, then such balance(s) shall be paid to the participant's designated
beneficiary.  The payment options available to the beneficiary shall be those
payment options available to the participant under Section 4.3(b).

(B)Beneficiary Designation – Subject to the spousal consent requirements of
Section 5.2, the participant shall have the right to designate his
beneficiaries, including a contingent death beneficiary, and shall have the
right at any time prior to his death to change such beneficiaries. The
designation shall be effective only if made in writing on a form signed by the
participant and supplied by and filed with the plan administrator prior to his
death.  If the participant fails to designate a beneficiary, or if the
designated person or persons predecease the participant, "beneficiary" shall
mean: (a) the spouse, (b) if no surviving spouse, then to the surviving children
in equal shares, (c) if no surviving children, then to the surviving parents in
equal shares, (d) if no surviving parents, then to the surviving brothers and
sisters in equal shares, (e) if no surviving brothers and sisters, then (f) to
the participant’s estate if an estate is opened within 2 years of the
participant’s death; and otherwise to a charity selected in the sole discretion
of the plan administrator.

If a designated beneficiary dies after the participant has died but before the
plan has commenced or made distribution to the designated beneficiary, the plan
shall be administered as set forth in this paragraph.  The death benefit will be
paid to the beneficiary’s designated beneficiary, if any designated prior to
such beneficiary’s death in connection with the beneficiary’s election of a form
of payment of the participant’s death benefit to which he is entitled; and if no
such designation is on file with the plan administrator, then to the
beneficiary's estate in a single lump sum payment if an estate is opened within
2 years of the participant’s death; and otherwise to a charity selected in the
sole discretion of the plan administrator.  If the deceased designated
beneficiary was not the participant's surviving spouse, distribution under this
paragraph will be completed by December 31 of the fifth year following the
participant's date of death.  If the deceased designated beneficiary was the
participant's surviving spouse, distribution under this paragraph will be
completed by December 31 of the fifth year following the beneficiary's date of
death.

For purposes of this Section 4.2(a)(5), if a spouse or beneficiary of the
participant dies simultaneously with the participant, the participant shall be
deemed to be the survivor and to have died subsequent to such spouse or
beneficiary.  Likewise, if a beneficiary named by a designated beneficiary dies
simultaneously with a designated beneficiary, the designated beneficiary shall
be deemed to be the survivor and to have died subsequent to the beneficiary
named by the designated beneficiary.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries20

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

If a participant completes or has completed a beneficiary designation form in
which the participant designates his spouse as the beneficiary and the
participant and such spouse are legally divorced subsequent to the date of such
designation; then, the designation shall be administered as if such spouse had
predeceased the participant unless the participant, subsequent to the legal
divorce, reaffirms the designation by completing a new beneficiary designation
form.

(6)Termination From Service – If a participant separates from the service of the
employer other than by retirement, disability, or death, his vested interest in
his accounts shall be equal to the account balance multiplied by the vesting
percentage determined below:

(A)Profit Sharing Account – The vesting percentage applicable to the
participant’s profit sharing account shall be determined based on his vesting
years of service as follows:

 

Years of Service

 

Vesting Percentage

0–1 Year

 

 

0% 

 

2

 

 

20% 

 

3

 

 

40% 

 

4

 

 

60% 

 

5

 

 

80% 

 

6 or More Years

 

 

100% 

 

 

Transition Rule – Notwithstanding the above vesting schedule, the vesting
provisions of the plan before January 1, 2007, shall continue to apply to
participants who do not have an hour of service on or after such date.

(B)Employer Matching Contribution Account – The vesting percentage applicable to
the participant's employer matching contribution account shall be determined as
follows:

 

Years of Service

 

Vesting Percentage

0–1 Year

 

 

0% 

 

2

 

 

20% 

 

3

 

 

40% 

 

4

 

 

60% 

 

5

 

 

80% 

 

6 or More Years

 

 

100% 

 

 

Transition Rule – Notwithstanding the above vesting schedule, the vesting
provisions of the plan before January 1, 2002, shall continue to apply to
participants who do not have an hour of service on or after such date.

(C)Other Accounts – The participant shall always be 100% vested in his following
accounts:  employee 401(k) elective deferral account; employee nondeductible
contribution account; qualified employer matching contribution account;
qualified nonelective contribution account; Roth elective deferral account;
rollover/transfer account.  The accrued benefit in such accounts shall be
nonforfeitable.

(b)Forfeitures

(1)Time of Forfeiture – If a participant terminates employment before his
account balances derived from employer contributions are fully vested, the
nonvested portion of his accounts shall be forfeited on the earlier of:

(A)The last day of the vesting computation period in which the participant first
incurs five consecutive one-year breaks in service, or

(B)The date the participant receives his entire vested accrued benefit.

(2)Cashout Distributions and Restoration





316_W969:Copyright © 2012 by Conrad Siegel Actuaries21

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(A)Cashout Distribution – If an employee terminates service and the value of his
vested account balances derived from employer and employee contributions are not
greater than $5,000, the employee shall receive a distribution of the value of
the entire vested portion of such account balances and the nonvested portion
will be treated as a forfeiture.  If an employee would have received a
distribution under the preceding sentence but for the fact that the employee's
vested account balances exceeded $5,000 when the employee terminated service and
if at a later time such account balances are reduced such that they are not
greater than $5,000, the employee will receive a distribution of such account
balance and the nonvested portion will be treated as a forfeiture.  For purposes
of this section, if the value of an employee's vested account balances is zero,
he shall be deemed to have received a distribution of such vested account
balances.  For the purpose of determining the value of a participant's vested
account balance, prior distributions shall be disregarded if distributions have
not commenced under an optional form of payment described in Section 4.3.

If an employee terminates service and elects, in accordance with the
requirements of Section 4.3, to receive the value of his vested account
balances, the nonvested portion shall be treated as a forfeiture as of the date
of distribution.  If the employee elects to have distributed less than the
entire vested portion of the account balances derived from employer
contributions, the part of the nonvested portion that will be treated as a
forfeiture is the total nonvested portion multiplied by a fraction, the
numerator of which is the amount of the distribution attributable to employer
contributions and the denominator of which is the total value of the vested
employer derived account balances.

(B)Restoration of Accounts – If an employee receives a cashout distribution
pursuant to this section and resumes employment covered under this plan before
he incurs five consecutive one-year breaks in service, his employer-derived
account balances shall each be restored to the amount on the date of
distribution, if he repays to the plan the full amount of the distribution
attributable to employer contributions before the earlier of five years after
the first date on which he is subsequently re-employed by the employer, or the
date he incurs five consecutive one-year breaks in service following the date of
the distribution.  If an employee is deemed to receive a distribution pursuant
to this Section 4.2(b)(2), and he resumes employment covered under this plan
before he incurs five consecutive one-year breaks in service, upon the
re-employment of such employee his employer-derived account balances will be
restored to the amount on the date of such deemed distribution.

Any amount required to restore such forfeitures shall be deducted from
forfeitures (including forfeitures of excess aggregate contributions) occurring
in the plan year of restoration.  If forfeitures are insufficient for the
restoration, the employer may make a contribution to the plan for such plan year
to satisfy the restoration.  However, by the end of the plan year following the
plan year of restoration, sufficient forfeitures or employer contributions shall
be credited to the account to satisfy the restoration.

(c)Disposition of Forfeitures

(1)Profit Sharing Account – Forfeitures from profit sharing accounts shall be
reallocated among the eligible active participants at the end of the plan year
in which such forfeitures occur in accordance with the allocation procedures set
forth in Section 3.2.

(2)Employer Matching Contribution Account – Forfeitures of employer matching
contribution accounts first shall be used to reduce administrative expenses; any
remaining forfeitures shall be used to reduce the next employer matching
contribution to which the employer has commited itself whether for the current
plan year or the immediately following plan year. 

(d)Withdrawal of Employee Nondeductible Contributions – No forfeitures shall
occur solely as a result of an employee's withdrawal of employee nondeductible
contributions.

(e)Unclaimed Benefits

(1)Forfeiture – The plan does not require the trustee or the plan administrator
to search for, or to ascertain the whereabouts of, any participant or
beneficiary.  At the time the participant's or beneficiary's benefit becomes
distributable under the plan, the plan administrator, by certified or registered
mail addressed to his last known address of record, shall notify any participant
or beneficiary that he is entitled to a distribution under this plan.  If the
participant or beneficiary fails to



316_W969:Copyright © 2012 by Conrad Siegel Actuaries22

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

claim his distributive share or make his whereabouts known in writing to the
plan administrator within twelve months from the date of mailing of the notice,
the plan administrator shall treat the participant's or beneficiary's unclaimed
payable accrued benefit as forfeited and shall reallocate such forfeiture in
accordance with Section 4.2(c).  A forfeiture under this paragraph shall occur
at the end of the notice period or, if later, the earliest date applicable
Treasury regulations would permit the forfeiture.  These forfeiture provisions
apply solely to the participant’s or beneficiary’s accrued benefit derived from
employer contributions.

(2)Restoration – If a participant or beneficiary who has incurred a forfeiture
of his accrued benefit under the provisions of this Section 4.2(e) makes a
claim, at any time, for his forfeited accrued benefit, the plan administrator
shall restore the participant's or beneficiary's forfeited accrued benefit to
the same dollar amount as the dollar amount of the accrued benefit forfeited,
unadjusted for any gains or losses occurring after the date of the
forfeiture.  During the plan year in which the participant or beneficiary makes
the claim, the plan administrator shall make the restoration from forfeitures
occurring in that plan year.  If forfeitures are insufficient for the
restoration, the employer shall make a contribution to the plan to satisfy the
restoration.  The plan administrator shall direct the trustee to distribute the
participant's or beneficiary's restored accrued benefit to him not later than 60
days after the close of the plan year in which the plan administrator restores
the forfeited accrued benefit.

Section 4.3 – Payment of Participant Accounts

(a)Time of Payment

(1)Commencement of Benefits – Unless the participant elects otherwise,
distribution of benefits shall begin no later than the 60th day after the latest
of the close of the plan year in which:

(A)The participant attains age 65 (or normal retirement age, if earlier);

(B)Occurs the 10th anniversary of the year in which the participant commenced
participation in the plan; or

(C)The participant terminates service with the employer (i.e. late retirement).

(2)Payment Upon Retirement, Disability, or Death – Subject to the provisions set
forth in Section 4.3(a)(1), in the Joint and Survivor Requirements of
Section 5.2, and in the Distribution Requirements of Section 5.3, if the
participant terminates employment due to retirement, disability, or death, his
account(s) shall be paid as soon as administratively possible after the
occurrence of the event creating the right to a distribution.

(3)Payment Upon Other Termination of Employment – Subject to the provisions set
forth in Section 4.3(a)(1) and in the Distribution Requirements of Section 5.3,
if the participant terminates employment other than by retirement, disability,
or death, his account(s) shall be paid as soon as administratively possible
after the date of severance of employment.

Notwithstanding the preceding, an alternate payee may elect to have paid the
amount determined under the qualified domestic relations order as soon as
administratively possible following the date permitted under Section 4.5.

(4)Notwithstanding the foregoing, the failure of a participant (and spouse where
the spouse's consent is required) to consent to a distribution while a benefit
is immediately distributable, within the meaning of Section 5.2(a), shall be
deemed to be an election to defer commencement of payment of any benefit
sufficient to satisfy this section.

(b)Form of Payment – A participant or beneficiary may elect to receive
distribution of his account(s) as a lump sum benefit payment.  The participant
or beneficiary shall file a written request for benefits with the plan
administrator before payment will be made.  The lump sum benefit payment shall
be made in cash from the fund.  If the vested accrued benefit is no more than
$5,000, benefits shall automatically be paid in a lump sum in accordance with
Section 4.3(d)(5).

Effective solely for distributions made before October 1, 2009, a participant
was permitted to elect installment payments over a period of years that meets
the Distribution Requirements of Section 5.3.  Installment payments may be made
in cash from the fund or by distribution of an annuity term certain contract.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries23

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

If a distribution is required under the Distribution Requirements of
Section 5.3, the participant fails to elect payment, and the vested balance of
the account(s) exceeds $5,000, the trustee shall pay the benefit in installment
payments that meet the requirements of Section 5.3 over the joint life and last
survivor expectancy of the participant and his designated beneficiary.  If the
vested balance of the account(s) does not exceed $5,000, the trustee shall
distribute the entire account balance in a lump sum.

(c)General Payment Provisions

(1)All distributions due to be made under this plan shall be made on the basis
of the amount to the credit of the participant as of the accounting date
coincident with or immediately preceding the occurrence of the event calling for
a distribution.

If a distributable event occurs after an allocation date and before allocations
have been made to the account of the participant, the distribution shall also
include the amounts allocable to the account as of such allocation date.

(2)If any person entitled to receive benefits hereunder is physically or
mentally incapable of receiving or acknowledging receipt thereof, and if a legal
guardian or power of attorney has been appointed for him, the plan administrator
may direct the benefit payment to be made to such legal representative.  The
plan administrator may cause benefits to be paid to any other individual
recognized by the state law under which the plan trust has been established.

In the event a distribution is to be made to a minor beneficiary, then the plan
administrator may direct that such distribution be paid to the legal guardian,
or if none, to a parent of such beneficiary or a responsible adult with whom the
beneficiary maintains his residence, or to the custodian for such beneficiary
under the Uniform Gift to Minors Act or the Gift to Minors Act, if such is
permitted by the laws of the state in which said beneficiary resides.  Such a
payment to the legal guardian, custodian or parent of a minor beneficiary shall
fully discharge the trustee, employer, plan administrator, and plan from further
liability on account thereof.

(3)Each optional form of benefit provided under the plan shall be made available
to all participants on a nondiscriminatory basis.  The plan may not
retroactively reduce or eliminate optional forms of benefits and any other Code
section 411(d)(6) protected benefits, except as provided in Regulation
section 1.411(d)‑4, Q&A‑2(b) and in other relief granted statutorily or by the
Commissioner of Internal Revenue.

(4)The participant's election of a form of benefit payment shall be irrevocable
as of the annuity starting date, subject to the notice requirements contained in
Section 4.3(e).  For purposes of accounting, an installment distribution shall
be debited from each of a participant's accounts on a pro rata basis.

(d)Eligible Rollover Distributions

A distributee may elect, at the time and in the manner prescribed by the plan
administrator, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

(1)Eligible Rollover Distribution – An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not
include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code section 401(a)(9) including any portion of
such distribution that is not includable in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities); any hardship withdrawal; any timely withdrawal of an automatic
salary reduction contribution made on or after January 1, 2008 from a
participant's elective deferral account(s); and any other distribution(s) that
is reasonably expected to total less than $200 during a year.  For purposes of
the $200 rule, a distribution from a designated Roth account and a distribution
from other accounts under the plan are treated as made under separate plans.

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions that are not includable in gross income.  However, such portion
may be transferred only to:  (A) a traditional individual retirement account or
annuity described in Code section 408(a) or (b) (traditional IRA) or, effective
for distributions on or after



316_W969:Copyright © 2012 by Conrad Siegel Actuaries24

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

January 1, 2008, a Roth individual retirement account or annuity described in
Code section 408A (Roth IRA); or (B) a qualified plan or an annuity contract
described in Code section 401(a) and 403(b), respectively, that agrees to
separately account for amounts so transferred (and earnings thereon), including
separately accounting for the portion of such distribution that is includible in
gross income and the portion of such distribution that is not so includible.

(2)Eligible Retirement Plan – An eligible retirement plan is a traditional IRA,
a Roth IRA (effective January 1, 2008), an annuity plan described in Code
section 403(a), an annuity contract described in Code section 403(b), a
qualified plan described in Code section 401(a), that accepts the distributee's
eligible rollover distribution, or an eligible plan under Code section 457(b)
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and that
agrees to separately account for amounts transferred into such plan from this
plan.  The definition of eligible retirement plan shall also apply in the case
of a distribution to a surviving spouse, or to a spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Code section 414(p).

If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only a designated Roth account or a
Roth IRA.

(3)Distributee – A distributee includes an employee or former employee.  The
employee's or former employee's surviving spouse and the employee's or former
employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code section 414(p), are distributees
with regard to the interest of the spouse or former spouse.  For distributions
after December 31, 2006, a distributee shall include a nonspouse beneficiary but
only with respect to a direct transfer to an inherited traditional or Roth IRA
established on his behalf for the purpose of receiving the distribution.

(4)Direct Rollover – A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

(5)Automatic Rollovers – In the event of a mandatory distribution greater
than $1,000 in accordance with the provisions of Section 4.2(b)(2)(A), if the
participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the participant in a direct rollover or to
receive the distribution directly in accordance with Section 4.3(e), then the
plan administrator shall pay the distribution in a direct rollover to an
individual retirement plan designated by the plan administrator.  For purposes
of determining whether a mandatory distribution is greater than $1,000, the
portion of the participant’s distribution attributable to any rollover
contribution shall be included.

(e)Payment Election Procedures

As described in Section 5.2(a), an account balance in excess of $5,000 shall not
be immediately distributed without the consent of the participant.  The
participant shall receive the notice required under Regulation
section 1.411(a)-11(c) no less than 30 days and no more than 180 days before the
annuity starting date with respect to the distribution.  The written explanation
shall include a description of the consequences of failing to defer receipt of
the distribution.  For any distribution in excess of $200, the plan
administrator shall give the participant notice of his eligible rollover
distribution rights.  The participant shall receive such notice in the same time
period as the 411 notice is required to be provided.  If a distribution is one
to which Code sections 401(a)(11) and 417 do not apply, such distribution may
commence less than 30 days after the 411 notice is given, provided that:

(1)The plan administrator clearly informs the participant that the participant
has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

(2)The participant, after receiving the notice, affirmatively elects a
distribution.

In the event of a mandatory distribution greater than $1,000 in accordance with
the provisions of Section 4.2(b)(2)(A), if the participant does not elect to
have such distribution paid directly to an eligible retirement plan specified by
the participant in a direct rollover or to receive the distribution directly in
accordance with Section 4.3(d), then the plan administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the plan administrator.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries25

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

For purposes of determining whether there will be a mandatory distribution from
the plan, if either the Roth elective deferral account or the total of the
participant's other accounts exceeds $1,000, no mandatory distribution will be
made.  If the Roth elective deferral account alone is $1,000 or less and the
participant's other accounts on their own total $1,000 or less, then a mandatory
distribution will be made of all of the participant's accounts.

Section 4.4 – In-Service Payments

(a)Withdrawals – An employee may withdraw amounts from his account(s) before his
separation from service only under the circumstances and only to the extent
provided below.

The plan administrator shall approve requests on a nondiscriminatory basis.  No
forfeitures shall occur solely as a result of a participant's withdrawal of
employee contributions.  The in-service receipt of benefits by an employee shall
not affect his participation in the plan, and such participant shall continue to
receive allocations to his account(s).

Distribution After Attainment of Age 59½ – An employee may elect to receive
payment of benefits from his account(s) at any time after he attains age 59½ by
filing a written request with the plan administrator, but only to the extent
that he is fully vested in the particular account.  For purposes of accounting,
a partial distribution shall be debited from each of a participant's accounts on
a pro rata basis.

Withdrawals from Employer Accounts

(A)Availability of Withdrawal Privilege – Subject to the limitations and
conditions set forth herein, an employee who has completed at least 5 years of
participation in the plan and has attained age 55 may request a transfer in one
lump sum from his profit sharing account to an individual retirement account,
but only to the extent that he is fully vested in his profit sharing account.

(B)Amount of Withdrawal – The amount that an eligible participant may withdraw
from an account shall not exceed the vested portion of such account.

(C)Request for Withdrawal – The participant's request to withdraw shall be made
in writing to the plan administrator.  The plan administrator shall approve
requests on a nondiscriminatory basis.

Hardship Withdrawals from Employee 401(k) Elective Deferral Account

(A)Availability of Withdrawal Privilege – An employee who has a financial
hardship may request a lump sum withdrawal from his employee 401(k) elective
deferral account, subject to the limitations and conditions set forth herein.

(B)Amount of Withdrawal – The amount that an eligible participant may withdraw
from his account shall not exceed the cumulative amount of his 401(k) salary
deferral contributions.  Earnings thereon may not be withdrawn.

(C)Request for Withdrawal – The participant's request to withdraw must be made
in writing to the plan administrator and shall be subject to his consent.  The
basis for the plan administrator's consenting to or refusing to consent to the
participant’s request shall be demonstrated financial hardship of the
participant as described in Hardship Withdrawals.

Hardship Withdrawals from Roth Elective Deferral Account

(A)Availability of Withdrawal Privilege – An employee who has a financial
hardship may request a lump sum withdrawal from his Roth elective deferral
account, subject to the limitations and conditions set forth herein.

(B)Amount of Withdrawal – The amount that an eligible participant may withdraw
from his account shall not exceed the cumulative amount of his Roth elective
deferral contributions.  Earnings thereon may not be withdrawn.

(C)Request for Withdrawal – The participant's request to withdraw must be made
in writing to the plan administrator and shall be subject to his consent.  The
basis for the plan administrator's consenting to or refusing to consent to the
participant's request shall be demonstrated financial hardship of the
participant as described in Hardship Withdrawals.

Hardship Withdrawals





316_W969:Copyright © 2012 by Conrad Siegel Actuaries26

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

For the purpose of this Section 4.4, a distribution will be made on account of
hardship if the distribution is necessary in light of the immediate and heavy
financial need of the employee.  A distribution based upon financial hardship
cannot exceed the amount required to meet the immediate financial need created
by the hardship and not reasonably available from other resources of the
participant.  The determination of the existence of financial hardship and the
amount required to be distributed to meet the need created by the hardship must
be made in accordance with uniform and nondiscriminatory standards established
by the plan administrator under these plan provisions.

An immediate and heavy financial need shall be deemed to exist if the
distribution is requested for one of the following reasons:  (1) expenses
incurred or necessary for medical care as described in Code section 213(d) of
the employee, the employee's spouse, children, dependents, or beneficiary(ies);
(2) the purchase (excluding mortgage payments) of a principal residence for the
employee; (3) payment of tuition and related educational fees for up to the next
twelve months of post-secondary education for the employee, the employee's
spouse, children, dependents, or beneficiary(ies); (4) payments necessary to
prevent the eviction of the employee from, or a foreclosure on the mortgage of,
the employee's principal residence; (5) payments for funeral or burial expenses
for the employee's deceased parent, spouse, child, dependent, or beneficiary; or
(6) expenses incurred to repair damage to the employee's principal residence
that would qualify for a casualty loss deduction under Code section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).  For this purpose beneficiary shall mean the individual(s) designated
by the participant as his primary beneficiary on his most recent beneficiary
designation.

A distribution will be considered as necessary to satisfy an immediate and heavy
financial need of the employee only if:

1.The employee has obtained all distributions, other than hardship
distributions, and all nontaxable loans under all plans maintained by the
employer;

2.All plans maintained by the employer provide that the employee's elective
deferrals (and employee nondeductible contributions) will be suspended for
6 months after the receipt of the hardship distribution; and

3.The distribution is not in excess of the amount of the immediate and heavy
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution).

Determination of Vested Account Balance

If a withdrawal is made at a time when a participant has a nonforfeitable right
to less than the entire account balance derived from employer contributions and
the participant may increase his nonforfeitable percentage in his account:

(A)A separate account will be established with respect to each of the
participant's accounts that is subject to a vesting schedule that shall be
credited with the participant's interest in such account as of the time of the
distribution, and

(B)At any relevant time the participant's nonforfeitable portion of each such
separate account will be equal to an amount ("X") determined by the formula:

X = P(AB + (R x D)) – (R x D)

For purposes of applying the formula:  P is the nonforfeitable percentage at the
relevant time, AB is the account balance at the relevant time, D is the amount
of the distribution from the relevant account, and R is the ratio of the account
balance at the relevant time to the account balance after distribution.

(b)Participant Loans

No participant loans shall be permitted under this plan.

Section 4.5 – Distributions Under Domestic Relations Orders

Nothing contained in this plan prevents the trustee, in accordance with the
direction of the plan administrator, from complying with the provisions of a
qualified domestic relations order (as defined in Code section 414(p)).

A distribution will not be made to an alternate payee until the participant
attains (or would have attained) his earliest retirement age.  For this purpose,
earliest retirement age means the earlier of:  (1) the date on which



316_W969:Copyright © 2012 by Conrad Siegel Actuaries27

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

the participant is entitled to a distribution under this plan; or (2) the later
of the date the participant attains age 50 or the earliest date on which the
participant could begin receiving benefits under this plan if the participant
separated from service.

Nothing in this Section gives a participant a right to receive distribution at a
time otherwise not permitted under the plan nor does it permit the alternate
payee to receive a form of payment not otherwise permitted under the plan.

The plan administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order.  Upon receiving a domestic
relations order, the plan administrator promptly will notify the participant and
any alternate payee named in the order, in writing, of the receipt of the order
and the plan's procedures for determining the qualified status of the
order.  Within a reasonable period of time after receiving the domestic
relations order, the plan administrator shall determine the qualified status of
the order and shall notify the participant and each alternate payee, in writing,
of his determination.  The plan administrator shall provide notice under this
paragraph by mailing to the individual's address specified in the domestic
relations order, or in a manner consistent with Department of Labor regulations.

If any portion of the participant's nonforfeitable accrued benefit is payable
during the period the plan administrator is making his determination of the
qualified status of the domestic relations order, the plan administrator shall
make a separate accounting of the amounts payable.  If the plan administrator
determines the order is a qualified domestic relations order within 18 months of
the date amounts first are payable following receipt of the order, it shall
direct the trustee to distribute the payable amounts in accordance with the
order.  If the plan administrator does not make his determination of the
qualified status of the order within the 18-month determination period, it shall
direct the trustee to distribute the payable amounts in the manner the plan
would distribute if the order did not exist and shall apply the order
prospectively if it later determines the order is a qualified domestic relations
order.

 

ARTICLE V – ADDITIONAL QUALIFICATION RULES

Section 5.1 – Limitations on Allocations Under Code Section 415

(a)Single Plan Limitations

(1)If the participant does not participate in, and has never participated in
another qualified plan maintained by the employer, or a welfare benefit fund (as
defined in Code section 419(e)) maintained by the employer, or an individual
medical account (as defined in Code section 415(l)(2)) maintained by the
employer, or a simplified employee pension (as defined in Code section 408(k))
maintained by the employer, that provides an annual addition as defined in
Section 5.1(c)(1), the amount of annual additions that may be credited to the
participant's account for any limitation year will not exceed the lesser of the
maximum permissible amount or any other limitation contained in this plan.  If
the employer contribution that would otherwise be contributed or allocated to
the participant's account would cause the annual additions for the limitation
year to exceed the maximum permissible amount, the amount contributed or
allocated will be reduced so that the annual additions for the limitation year
will equal the maximum permissible amount.

(2)Prior to determining the participant's actual compensation for the limitation
year, the employer may determine the maximum permissible amount for a
participant on the basis of a reasonable estimation of the participant's
compensation for the limitation year, uniformly determined for all participants
similarly situated.

(3)As soon as is administratively feasible after the end of the limitation year,
the maximum permissible amount for the limitation year will be determined on the
basis of the participant's actual compensation for the limitation year.

(4)If a participant elects to make employee nondeductible contributions or
elective deferrals that together with any contribution the employer is obligated
to make under the terms of this plan (including pursuant to any published
discretionary contribution) would otherwise cause the annual additions for the
limitation year to exceed the maximum permissible amount, the contribution
election of the participant shall be limited before any employer contribution is
reduced so that the annual additions for the limitation year will equal the
maximum permissible amount.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries28

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(b)Combined Limitations – Other Defined Contribution Plan

(1)This Section 5.1(b) applies if, in addition to this plan, the participant is
covered under another qualified defined contribution plan maintained by the
employer, a welfare benefit fund maintained by the employer, an individual
medical account maintained by the employer, or a simplified employee pension
maintained by the employer, that provides an annual addition as defined in
Section 5.1(c)(1), during any limitation year.  The annual additions that may be
credited to a participant's account under this plan for any such limitation year
will not exceed the maximum permissible amount reduced by the annual additions
credited to a participant's account under the other qualified defined
contribution plans, welfare benefit funds, individual medical accounts, and
simplified employee pensions for the same limitation year.  If the annual
additions with respect to the participant under other qualified defined
contribution plans, welfare benefit funds, individual medical accounts, and
simplified employee pensions maintained by the employer are less than the
maximum permissible amount and the employer contribution that would otherwise be
contributed or allocated to the participant's account under this plan would
cause the annual additions for the limitation year to exceed this limitation,
the amount contributed or allocated will be reduced so that the annual additions
under all such plans and funds for the limitation year will equal the maximum
permissible amount.  If the annual additions with respect to the participant
under such other qualified defined contribution plans, welfare benefit funds,
individual medical accounts, and simplified employee pensions in the aggregate
are equal to or greater than the maximum permissible amount, no amount will be
contributed or allocated to the participant's account under this plan for the
limitation year.

(2)Prior to determining the participant's actual compensation for the limitation
year, the employer may determine the maximum permissible amount for a
participant in the manner described in Section 5.1(a)(2).

(3)As soon as is administratively feasible after the end of the limitation year,
the maximum permissible amount for the limitation year will be determined on the
basis of the participant's actual compensation for the limitation year.

(4)If, pursuant to Section 5.1(b)(3) or as a result of the allocation of
forfeitures, a participant's annual additions under this plan and such other
plans would result in an excess amount for a limitation year, the excess amount
will be deemed to consist of the annual additions last allocated, except that
annual additions attributable to a simplified employee pension will be deemed to
have been allocated first, followed by annual additions to a welfare benefit
fund or individual medical account, regardless of the actual allocation date.

(5)If an allocation date of this plan coincides with an allocation date of
another plan and the employee or employer contribution that would otherwise be
contributed or allocated to a participant's account under the plans would cause
the annual additions for the limitation year to exceed the maximum permissible
amount, Section 3.1(c) shall control which contribution or allocation will be
reduced so that the annual additions for the limitation year will equal the
maximum permissible amount.

(c)Definitions (Code Section 415 Limitations)

(1)Annual Additions – The sum of the following amounts credited to a
participant's account for the limitation year:  (A) employer contributions;
(B) employee contributions (excluding catch-up contributions made in accordance
with Code section 414(v)); (C) forfeitures; (D) amounts allocated to an
individual medical account (as defined in Code section 415(l)(2)), that is part
of a pension or annuity plan maintained by the employer are treated as annual
additions to a defined contribution plan; and (E) allocations under a simplified
employee pension.  Also, amounts derived from contributions paid or accrued that
are attributable to postretirement medical benefits allocated to the separate
account of a key employee (as defined in Code section 419A(d)(3)) under a
welfare benefit fund (as defined in Code section 419(e)) maintained by the
employer are treated as annual additions to a defined contribution plan.

For this purpose, any excess amount applied under Section 5.1(a)(4) or (b)(6) in
the limitation year to increase the accounts of participants who did not have an
excess amount or to reduce employer contributions will be considered annual
additions for such limitation year.

Restorative payments allocated to a participant’s account including restorative
payments made pursuant to Section 4.2(b)(2)(B) and payments made to restore
losses to the plan resulting from actions (or a failure to act) by a fiduciary
for which there is a reasonable risk of liability under ERISA



316_W969:Copyright © 2012 by Conrad Siegel Actuaries29

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

or under other applicable federal or state law (where similarly situated
participants are treated similarly) shall not give rise to an annual addition
for any limitation year.

(2)Compensation – A participant's earned income and any earnings reportable as
W-2 wages for federal income tax withholding purposes that are paid by the
employer.  W-2 wages means wages as defined in Code section 3401(a) but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code
section 3401(a)(2)).

For purposes of applying the limitations of this Section 5.1, compensation for a
limitation year is the compensation actually paid or includable in gross income
during such limitation year.  Compensation for a limitation year shall include
amounts earned but not paid during the limitation year solely because of the
timing of pay periods and pay dates, provided the amounts are paid during the
first few weeks of the next limitation year, the amounts are included on a
uniform and consistent basis with respect to all similarly situated employees,
and no compensation is included in more than one limitation year.

Back pay, within the meaning of Regulation section 1.415(c)-2(g)(8), shall be
treated as compensation for the limitation year to which the back pay relates to
the extent the back pay represents wages and compensation that would otherwise
be included under this definition.

Compensation in excess of the limitations of Section 1.2(c) shall not be taken
into account.  In order to be taken into account for a limitation year,
compensation must be paid or treated as paid prior to severance from employment
with the employer.  Effective for limitation years beginning on or after
July 1, 2007, an includable payment shall be treated as paid prior to severance
from employment if it is paid by the later of 2½ months after severance or the
last day of the limitation year that includes the severance date.  For this
purpose, includable payments are those that absent the severance would have been
paid and are regular compensation for services during regular working hours or
outside working hours (such as overtime or shift differentials), commissions,
bonuses, or other similar compensation.  Includable payments shall also include
accrued sick, vacation, or other leave if such payments would have been included
in compensation as defined in Section 1.2 if they were paid prior to the
employee's severance from employment.

For limitation years beginning after December 31, 2008, compensation for a
limitation year shall include amounts paid as differential wages to a
participant on qualified military service leave of more than 30 days and
otherwise meeting the requirements of Code section 3401(h)(2).

Compensation shall include elective contributions as defined in Section 1.2(a)
and elective contributions under a Code section 501(c)(18) plan.  Elective
contribution amounts under a cafeteria plan excludable under Code section 125
shall include any amounts not available to a participant in cash in lieu of
group health coverage solely because the participant is unable to certify that
he has other health coverage (deemed section 125 compensation).  Amounts are
deemed section 125 compensation only if the employer does not request or collect
information regarding the participant's other health coverage as part of the
enrollment process for the health plan.

Notwithstanding the preceding, compensation for a participant who is permanently
and totally disabled (as defined in Code section 22(e)(3)) is the compensation
such participant would have received for the limitation year if the participant
had been paid at the rate of compensation paid immediately before becoming
permanently and totally disabled; such imputed compensation for the disabled
participant may be taken into account only if contributions made on behalf of
such participant are nonforfeitable when made.

(3)Defined Contribution Dollar Limitation – $40,000, as adjusted under Code
section 415(d).

(4)Employer – For purposes of this Section 5.1, employer shall mean the employer
as defined in Section 1.5(b) but including all members of a controlled group of
corporations as defined in Code section 414(b) as modified by Code
section 415(h) and all commonly controlled trades or businesses as defined in
Code section 414(c) as modified by Code section 415(h).

(5)Excess Amount – The excess of the participant's annual additions for the
limitation year over the maximum permissible amount.

(6)Limitation Year – The 12-consecutive-month period defined in
Section 1.3(f).  All qualified defined contribution plans maintained by the
employer must use the same limitation year.  If the limitation



316_W969:Copyright © 2012 by Conrad Siegel Actuaries30

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

year is amended to a different 12-consecutive-month period, the new limitation
year must begin on a date within the limitation year in which the amendment is
made.

(7)Maximum Permissible Amount – Except to the extent permitted under
Section 3.4(b) and Code section 414(v), if applicable, the maximum annual
addition that may be contributed or allocated to a participant's account under
the plan for any limitation year shall not exceed the lesser of:

(A)the defined contribution dollar limitation as defined in Section 5.1(c)(3);
or

(B)100% of the participant's compensation for the limitation year.

The compensation limitation referred to in (B) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code section 401(h) or Code section 419A(f)(2)) that is otherwise
treated as an annual addition under Code section 415(l)(1) or 419A(d)(2).

If a short limitation year is created because of an amendment changing the
limitation year to a different 12-consecutive-month period, the maximum
permissible amount will not exceed the defined contribution dollar limitation
multiplied by the following fraction:

Number of months in the short limitation year

12

If the plan is terminated as of a date other than the last day of the limitation
year, the plan shall be deemed to have been amended to change its limitation
year and the maximum permissible amount shall be determined by prorating it for
the resulting short limitation year.

Section 5.2 – Joint and Survivor Annuity Requirements

No annuity form of payment is provided under Section 4.3(b) and no direct or
indirect transfer is accepted under Section 3.7 from a defined benefit plan,
money purchase pension plan (including a target benefit plan), stock bonus or
profit sharing plan that would otherwise have provided for a life annuity form
of payment to any participant; therefore, the joint and survivor annuity
requirements of Code section 401(a)(11) and 417 shall not apply to this plan,
except as provided in this Section 5.2.

(a)Restrictions on Immediate Distributions – If the value of a participant's
vested account balance derived from employer and employee contributions exceeds
$5,000 and the account balance is immediately distributable, the participant (or
where the participant has died, the participant's spouse) must consent to any
distribution of such account balance.  For the purpose of determining the value
of a participant's vested account balance, prior distributions shall be
disregarded if distributions have not commenced under an optional form of
payment described in Section 4.3.  The consent of the participant (or the
participant's surviving spouse) shall be obtained in writing within the 180‑day
period ending on the annuity starting date.  The annuity starting date is the
first day of the first period for which an amount is paid in any form.  The plan
administrator shall notify the participant (or the participant's surviving
spouse) of the right to defer any distribution until the participant's account
balance is no longer immediately distributable and the consequences of failing
to defer any distribution, as required by Regulation
section 1.417(a)(3)-1.  Such notification shall include a general description of
the material features, and an explanation of the relative values of, the
optional forms of benefit available under the plan in a manner that would
satisfy the notice requirements of Code section 417(a)(3), and a description of
the consequences of failing to defer any distribution, and shall be provided no
less than 30 days and no more than 180 days prior to the annuity starting
date.  However, distribution may commence less than 30 days after the notice
described in the preceding sentence is given, provided the distribution is one
to which Code sections 401(a)(11) and 417 do not apply, the plan administrator
clearly informs the participant that the participant has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and, if applicable, a particular distribution
option), and the participant, after receiving the notice, affirmatively elects a
distribution.

Neither the consent of the participant nor the participant's spouse shall be
required to the extent that a distribution is required to satisfy Code
section 401(a)(9) or section 415.  In addition, upon termination of this plan if
the plan does not offer an annuity option (purchased from a commercial provider)
and if the employer or any entity within the same controlled group as the
employer does not maintain another defined contribution plan (other than an
employee stock ownership plan as defined in Code section 4975(e)(7)), the
participant's account balance will, without the participant's consent, be
distributed to the participant.  However, if any entity within the same
controlled group as the employer maintains another defined contribution plan
(other than an employee stock ownership plan), the participant's



316_W969:Copyright © 2012 by Conrad Siegel Actuaries31

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

account balance will be transferred, without the participant's consent, to the
other plan if the participant does not consent to an immediate distribution.

An account balance is immediately distributable if any part of the account
balance could be distributed to the participant (or surviving spouse) before the
participant attains (or would have attained if not deceased) the later of normal
retirement age or age 62.

(b)Safe Harbor Rules – This Section 5.2(b) shall apply to a participant in this
profit sharing plan, and to any distribution, made on or after the first day of
the first plan year beginning after December 31, 1988, from or under a separate
account attributable solely to accumulated deductible employee contributions, as
defined in Code section 72(o)(5)(B), and maintained on behalf of a participant
in a money purchase pension plan (including a target benefit plan).  This plan
satisfies and shall continue to satisfy the following conditions:  (1) the
participant cannot elect payments in the form of a life annuity; and (2) on the
death of a participant, the participant's vested account balance will be paid to
the participant's surviving spouse, but if there is no surviving spouse, or if
the surviving spouse has consented in a manner conforming to a qualified
election, then to the participant's designated beneficiary.  The surviving
spouse may elect to have distribution of the vested account balance commence
within the 90-day period following the date of the participant's death.  The
account balance shall be adjusted for gains or losses occurring after the
participant's death in accordance with the provisions of the plan governing the
adjustment of account balances for other types of distributions.

(1)The participant may waive the spousal death benefit described in this
Section 5.2(b) at any time provided that no such waiver shall be effective
unless it satisfies the conditions of Section 5.2(c)(1) that would apply to the
participant's waiver of the qualified preretirement survivor annuity.

(2)For purposes of this Section 5.2(b), vested account balance shall have the
same meaning as provided in Section 5.2(c)(3).

(c)Definitions (Code Section 417 Requirements)

(1)Qualified Election – A waiver of a qualified preretirement survivor
annuity.  Any waiver of a qualified preretirement survivor annuity shall not be
effective unless:  (a) the participant's spouse consents in writing to the
election; (b) the election designates a specific beneficiary, including any
class of beneficiaries or any contingent beneficiaries, that may not be changed
without spousal consent (or the spouse expressly permits designations by the
participant without any further spousal consent); (c) the spouse's consent
acknowledges the effect of the election; and (d) the spouse's consent is
witnessed by a plan representative or notary public.  If it is established to
the satisfaction of a plan representative that there is no spouse or that the
spouse cannot be located, a waiver will be deemed a qualified election.

Any consent by a spouse obtained under this provision (or establishment that the
consent of a spouse may not be obtained) shall be effective only with respect to
such spouse.  A consent that permits designations by the participant without any
requirement of further consent by such spouse must acknowledge that the spouse
has the right to limit consent to a specific beneficiary, and a specific form of
benefit where applicable, and that the spouse voluntarily elects to relinquish
either or both of such rights.  A revocation of a prior waiver may be made by a
participant without the consent of the spouse at any time before the
commencement of benefits.  The number of revocations shall not be limited.

(2)Spouse (Surviving Spouse) – The spouse or surviving spouse of the
participant, provided that a former spouse will be treated as the spouse or
surviving spouse and a current spouse will not be treated as the spouse or
surviving spouse to the extent provided under a qualified domestic relations
order as described in Code section 414(p).

(3)Vested Account Balance – The aggregate value of the participant's vested
account balances derived from employer and employee contributions (including
rollovers), whether vested before or upon death, including the proceeds of
insurance contracts, if any, on the participant's life.  The provisions of this
Section 5.2 shall apply to a participant who is vested in amounts attributable
to employer contributions, employee contributions, or both at the time of death
or distribution.

(4)Annuity Starting Date – The first day of the first period for which an amount
is paid as an annuity or any other form.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries32

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

Section 5.3 – Distribution Requirements

Subject to Section 5.2 Joint and Survivor Annuity Requirements, the requirements
of this Section 5.3 shall apply to any distribution of a participant's interest
and will take precedence over any inconsistent provisions of this plan.  All
distributions required under this Section 5.3 shall be determined and made in
accordance with the regulations under Code section 401(a)(9) and the minimum
distribution incidental benefit requirement of Code section 401(a)(9)(G).

With respect to calendar year 2009, the provisions of Section 5.3 shall be
applied subject to Code section 401(a)(9)(H).  Although the plan administrator
shall calculate any required minimum distribution under Section 5.3 and pay it
separately to any participant or beneficiary commencing distribution during
2009, such recipient shall be eligible to deposit such amount in a qualified
employer plan or individual retirement account.  Any participant receiving or
due to commence such distributions (including as a 5% owner) shall not receive a
required minimum distribution with respect to 2009 in the absence of an
affirmative election.  To the extent that a participant's entire interest is
otherwise required to be distributed to a beneficiary by December 31 of the
calendar year containing the fifth anniversary of the participant's death, such
5-year period shall be determined without regard to calendar year 2009.

(a)Required Beginning Date – The entire interest of a participant must be
distributed, or begin to be distributed, no later than the participant's
required beginning date.

(b)Limits on Distribution Periods – As of the first distribution calendar year,
distributions to a participant, if not made in a single sum, may only be made
over one of the following periods (or a combination thereof):

(1)the life of the participant;

(2)the joint lives of the participant and a designated beneficiary;

(3)a period certain not extending beyond the life expectancy of the participant;
or

(4)a period certain not extending beyond the joint life and last survivor
expectancy of the participant and a designated beneficiary.

(c)Death of Participant Before Distributions Begin – If the participant dies
before distributions begin, the participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

(1)If the participant's surviving spouse is the participant's sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the participant died, or by December 31 of the calendar year in which the
participant would have attained age 70½, if later.  If the surviving spouse so
elects, the participant's entire interest will be distributed to such surviving
spouse by December 31 of the calendar year containing the fifth anniversary of
the participant's death.  If no election is received, distributions to the
surviving spouse will begin by December 31 of the calendar year in which the
participant would have attained age 70½, or the participant's entire interest
will be distributed to such surviving spouse by December 31 of the calendar year
containing the fifth anniversary of the participant's death, if later.

(2)If the participant's surviving spouse is not the participant's sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the participant died.  If the designated beneficiary so elects or
if no election is received, the participant's entire interest will be
distributed to such designated beneficiary by December 31 of the calendar year
containing the fifth anniversary of the participant's death.

(3)If there is no designated beneficiary as of September 30 of the year
following the year of the participant's death, the participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the participant's death.

(4)If the participant's surviving spouse is the participant's sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse are required to begin, this
Section 5.3(c), other than Section 5.3(c)(1), will apply as if the surviving
spouse were the participant.

For purposes of this Section 5.3(c) and Section 5.3(f), unless Section 5.3(c)(4)
applies, distributions are considered to begin on the participant's required
beginning date.  If Section 5.3(c)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under



316_W969:Copyright © 2012 by Conrad Siegel Actuaries33

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

Section 5.3(c)(1).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the participant before the
participant's required beginning date (or to the participant's surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 5.3(c)(1)), the date distributions are considered to begin is the
date distributions actually commence.

(d)Forms of Distribution – Unless the participant's interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Section 5.3(e) and (f).  If
the participant's interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code section 401(a)(9) and the Treasury regulations.

To the extent the participant has a Roth elective deferral account, an employee
nondeductible contribution account, or after-tax contributions of either type
for which there is separate accounting under his rollover/transfer account, such
funds shall be distributed in the order listed before any fully taxable
distribution is made to satisfy the minimum distribution requirement.  After the
exhaustion of such accounts, distributions shall be debited from a participant's
accounts to the extent funded in accordance with the following order of
preference:  rollover/transfer account, qualified nonelective contribution
account, profit sharing account, employer matching contribution account,
employee 401(k) elective deferral account.

(e)Required Minimum Distributions During Participant's Lifetime – If a
participant's benefit is to be distributed over (1) a period not extending
beyond the life expectancy of the participant or the joint life and last
survivor expectancy of the participant and the participant's designated
beneficiary or (2) a period not extending beyond the life expectancy of the
designated beneficiary, the amount required to be distributed for each calendar
year, beginning with distributions for the first distribution calendar year,
must at least equal the quotient obtained by dividing the participant's benefit
by the applicable life expectancy.

(1)Amount of Required Minimum Distribution For Each Distribution Calendar Year –
During the participant's lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

(A)The quotient obtained by dividing the participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in Regulation
section 1.401(a)(9)‑9, using the participant's age as of the participant's
birthday in the distribution calendar year; or

(B)If the participant's sole designated beneficiary for the distribution
calendar year is the participant's spouse, the quotient obtained by dividing the
participant's account balance by the number in the Joint and Last Survivor Table
set forth in Regulation section 1.401(a)(9)‑9, using the participant's and
spouse's attained ages as of the participant's and spouse's birthdays in the
distribution calendar year.

(2)Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death – Required minimum distributions will be determined under
this Section 5.3(e) beginning with the first distribution calendar year and
continuing up to and including the distribution calendar year that includes the
participant's date of death.

(f)Required Minimum Distributions After Participant's Death

(1)Death On or After Date Distributions Begin – If the participant dies after
distribution of his interest has begun, the remaining portion of such interest
will continue to be distributed at least as rapidly as under the method of
distribution being used prior to the participant's death.

(A)Participant Survived by Designated Beneficiary – If the participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the participant's death is the quotient obtained by dividing
the participant's account balance by the longer of the remaining life expectancy
of the participant or the remaining life expectancy of the participant's
designated beneficiary, determined as follows:

(i)The participant's remaining life expectancy is calculated using the age of
the participant in the year of death, reduced by one for each subsequent year.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries34

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(ii)If the participant's surviving spouse is the participant's sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the participant's death
using the surviving spouse's age as of the spouse's birthday in that year.  For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.

(iii)If the participant's surviving spouse is not the participant's sole
designated beneficiary, the designated beneficiary's remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the participant's death, reduced by one for each subsequent year.

(B)No Designated Beneficiary – If the participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
participant's death is the quotient obtained by dividing the participant's
account balance by the participant's remaining life expectancy calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.

(2)Death Before Date Distributions Begin

(A)Participant Survived by Designated Beneficiary – If the participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the participant's death is the quotient obtained by dividing
the participant's account balance by the remaining life expectancy of the
participant's designated beneficiary, determined as provided in
Section 5.3(f)(1).

(B)No Designated Beneficiary – If the participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the participant's death, distribution of the
participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the participant's death.

(C)Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin – If the participant dies before the date distributions begin,
the participant's surviving spouse is the participant's sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 5.3(c), this Section 5.3(f)(2) will
apply as if the surviving spouse were the participant.

(g)Definitions (Code Section 401(a)(9) Requirements)

(1)Designated Beneficiary – The individual who is designated as the beneficiary
of the participant’s interest under the plan and who is the designated
beneficiary under Code section 401(a)(9) and Regulation section 1.401(a)(9)‑4.

(2)Distribution Calendar Year – A calendar year for which a minimum distribution
is required.  For distributions beginning before the participant's death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year that contains the participant's required beginning date.  For
distributions beginning after the participant's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to Section 5.3(c).  The required minimum distribution for the
participant's first distribution calendar year will be made on or before the
participant's required beginning date.  The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

(3)Life Expectancy – Life expectancy as computed by use of the Single Life Table
in Regulation section 1.401(a)(9)‑9.

(4)Participant's Account Balance – The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date.  The account
balance for the valuation calendar



316_W969:Copyright © 2012 by Conrad Siegel Actuaries35

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

year includes any amounts rolled over or transferred to the plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.

If any portion of the minimum distribution for the first distribution calendar
year is made in the second distribution calendar year on or before the required
beginning date, the amount of the minimum distribution made in the second
distribution calendar year shall be treated as if it had been made in the
immediately preceding distribution calendar year.

(5)Required Beginning Date

(A)Non-5% Owner – The required beginning date is April 1 of the calendar year
following the later of:  (i) the calendar year in which the participant attains
age 70½, or (ii) the calendar year in which the participant retires.

(B)5% Owner – The required beginning date for a participant who is a 5% owner is
April 1 of the calendar year following the calendar year in which the
participant attains age 70½.  A participant is treated as a 5% owner for
purposes of this Section 5.3(g)(5) if such participant is a 5% owner as defined
in Code section 416(i) (determined in accordance with section 416 but without
regard to whether the plan is top-heavy) at any time during the plan year ending
with or within the calendar year in which such participant attains age 70½.

(C)Once distributions have begun to a 5% owner under this Section 5.3(g)(5),
they must continue to be distributed, even if the participant ceases to be a
5% owner in a subsequent year.

Section 5.4 – Top-Heavy Provisions

(a)Application of Provisions – If the plan is or becomes top-heavy in any plan
year, the provisions of Section 5.4 will supersede any conflicting provisions in
the plan.

(b)Minimum Allocation

(1)Except as otherwise provided in Section 5.4(b)(3) and (4) below, the employer
contributions and forfeitures allocated on behalf of any participant who is not
a key employee shall not be less than the lesser of 3% of such participant's
compensation or in the case where the employer has no defined benefit plan that
designates this plan to satisfy Code section 401, the largest percentage of
employer contributions and forfeitures, as a percentage of key employee's
compensation that may be taken into account under Section 1.2(c), allocated on
behalf of any key employee for that year.  For this purpose, amounts contributed
to the key employee's elective deferral account(s) shall be included as
allocations on his behalf for that year.  However, amounts contributed to a
non-key employee's elective deferral account(s) shall not be taken into account
in determining whether he has received his minimum allocation.  The minimum
allocation is determined without regard to any Social Security
contribution.  This minimum allocation shall be made even though, under other
plan provisions, the participant would not otherwise be entitled to receive an
allocation, or would have received a lesser allocation for the year because of
(i) the participant's failure to complete 1,000 hours of service (or any
equivalent provided in the plan), or (ii) the participant's failure to make
mandatory employee contributions to the plan, or (iii) the participant's failure
to make elective contributions to the plan, or (iv) compensation less than a
stated amount.

(2)For purposes of computing the minimum allocation, compensation shall mean
compensation as defined in Section 5.1(c)(2), subject to the limitations of
Section 1.2(c).

(3)The provision in Section 5.4(b)(1) shall not apply to any participant who was
not employed by the employer on the last day of the plan year.

(4)The provision in Section 5.4(b)(1) shall not apply to any participant to the
extent the participant is covered under any other plan or plans of the employer
and the employer has provided in Section 3.2 or 3.3 that the minimum allocation
or benefit requirement applicable to top-heavy plans will be met in the other
plan or plans (including another plan that consists solely of a cash or deferred
arrangement that meets the ADP safe harbor requirements and matching
contributions with respect to which the ACP safe harbor requirements are
met).  If this plan is intended to meet the minimum allocation or benefit
requirement applicable to another plan or plans, the employer shall so provide
in Section 3.2(c) or 3.3(b), as appropriate.

Notwithstanding anything to the contrary herein and in Section 3.2(c) or 3.3(b),
the top-heavy requirements of Code section 416 and this Section 5.4 shall not
apply in any year beginning after



316_W969:Copyright © 2012 by Conrad Siegel Actuaries36

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

December 31, 2001, in which the plan consists solely of a cash or deferred
arrangement that meets the ADP safe harbor requirements as set forth in
Sections 3.4(a) and 5.5(f) and matching contributions with respect to which the
ACP safe harbor requirements are met as set forth in Sections 3.6 and 5.5(f).

(5)The minimum allocation required (to the extent required to be nonforfeitable
under Code section 416(b)) may not be forfeited under Code section 411(a)(3)(B)
or 411(a)(3)(D).

(6)Matching Contributions – Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of Code
section 416(c)(2) and the plan if so provided in Section 3.2(c) or 3.3(b).  The
preceding sentence shall apply with respect to matching contributions under the
plan or, if the plan provides that the minimum contribution requirement shall be
met in another plan, such other plan.  Employer matching contributions that are
used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Code section 401(m).

(c)Minimum Vesting Schedule – For any plan year in which this plan is top-heavy,
the following minimum vesting schedule shall automatically apply to the plan:

 

Years of Service

 

Vesting Percentage

0–1 Year

 

 

0% 

 

2

 

 

20% 

 

3

 

 

40% 

 

4

 

 

60% 

 

5

 

 

80% 

 

6 or More Years

 

 

100% 

 

 

The minimum vesting schedule shall apply to all benefits within the meaning of
Code section 411(a)(7) except those attributable to employee contributions,
including benefits accrued before the effective date of Code section 416 and
benefits accrued before the plan became top-heavy.  Further, no decrease in a
participant's nonforfeitable percentage may occur in the event the plan's status
as top-heavy changes for any plan year.  However, this Section does not apply to
the account balances of any employee who does not have an hour of service after
the plan has initially become top-heavy and such employee's account balance
attributable to employer contributions and forfeitures will be determined
without regard to this Section.

If the vesting schedule under the plans shifts in or out of the above schedule
for any plan year because of the plan's top-heavy status, such shift shall
constitute an amendment to the vesting schedule and the provisions of
Section 7.2(d) and (e) shall apply.

(d)Definitions (Code Section 416 Requirements)

(1)Key Employee – Key employee means any employee or former employee (and the
beneficiaries of such employee) who at any time during the determination period
is an officer of the employer if such individual's annual compensation exceeds
$130,000 (as adjusted under Code section 416(i)(1) for plan years beginning
after December 31, 2002), a 5% owner of the employer, or a 1% owner of the
employer who has an annual compensation of more than $150,000.  Annual
compensation means compensation as defined in Section 5.1(c)(2), but including
elective contributions as defined in Section 1.2(a) and elective contributions
under a Code section 457 plan or a Code section 501(c)(18) plan for any plan
year and subject to the limitations of Section 1.2(c).  The determination period
is the plan year containing the determination date.  In determining whether an
employee is a key employee in 2002, this paragraph shall be treated as having
been in effect for the last plan year beginning before January 1, 2002.

In determining whether a plan is top-heavy for plan years beginning before
January 1, 2002, key employee means any employee or former employee (and the
beneficiaries of such employee) who at any time during the determination period
was an officer of the employer if such individual's annual compensation exceeded
50% of the dollar limitation under Code section 415(b)(1)(A), an owner (or
considered an owner under Code section 318) of one of the ten largest interests
in the employer if such individual's compensation exceeded 100% of the dollar
limitation under Code



316_W969:Copyright © 2012 by Conrad Siegel Actuaries37

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

section 415(c)(1)(A), a 5% owner of the employer, or a 1% owner of the employer
who had an annual compensation of more than $150,000.  Annual compensation means
compensation as defined in Section 5.1(c)(2), but including elective
contributions as defined in Section 1.2(a) and elective contributions under a
Code section 457 plan or a Code section 501(c)(18) plan for any plan year and
subject to the limitations of Section 1.2(c).  The determination period is the
plan year containing the determination date and the four preceding plan years.

The determination of who is a key employee will be made in accordance with Code
section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

(2)Top-Heavy Plan – This plan is top-heavy if any of the following conditions
exists:

(A)If the top-heavy ratio for this plan exceeds 60% and this plan is not part of
any required aggregation group or permissive aggregation group of plans.

(B)If this plan is a part of a required aggregation group of plans but not part
of a permissive aggregation group and the top-heavy ratio for the group of plans
exceeds 60%.

(C)If this plan is a part of a required aggregation group and part of a
permissive aggregation group of plans and the top-heavy ratio for the permissive
aggregation group exceeds 60%.

(3)Top-Heavy Ratio

(A)If the employer maintains one or more defined contribution plans (including
any Simplified Employee Pension Plan) and the employer has not maintained any
defined benefit plan that during the five-year period ending on the
determination date(s) has or has had accrued benefits, the top-heavy ratio for
this plan alone or for the required or permissive aggregation group as
appropriate is a fraction, the numerator of which is the sum of the account
balances of all key employees as of the determination date(s) including any part
of any account balance distributed in the one-year period ending on the
determination date(s) (five-year period ending on the determination date in the
case of a distribution made for a reason other than severance from employment,
death or disability and in determining whether the plan is top-heavy for plan
years beginning before January 1, 2002), and the denominator of which is the sum
of all account balances including any part of any account balance distributed in
the one-year period ending on the determination date(s) (five-year period ending
on the determination date in the case of a distribution made for a reason other
than severance from employment, death or disability and in determining whether
the plan is top-heavy for plan years beginning before January 1, 2002), both
computed in accordance with Code section 416 and the regulations
thereunder.  Both the numerator and denominator of the top-heavy ratio are
increased to reflect any contribution not actually made as of the determination
date, but which is required to be taken into account on that date under Code
section 416 and the regulations thereunder.

(B)If the employer maintains one or more defined contribution plans (including
any Simplified Employee Pension Plan) and the employer maintains or has
maintained one or more defined benefit plans that during the five-year period
ending on the determination date(s) has or has had any accrued benefits, the
top-heavy ratio for any required or permissive aggregation group as appropriate
is a fraction, the numerator of which is the sum of account balances under the
aggregated defined contribution plan or plans for all key employees, determined
in accordance with (A) above, and the present value of accrued benefits under
the aggregated defined benefit plan or plans for all key employees as of the
determination date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
participants, determined in accordance with (A) above, and the present value of
accrued benefits under the defined benefit plan or plans for all participants as
of the determination date(s), all determined in accordance with Code section 416
and the regulations thereunder.  The accrued benefits under a defined benefit
plan in both the numerator and denominator of the top-heavy ratio are increased
for any distribution of an accrued benefit made in the one-year period ending on
the determination date (five-year period ending on the determination date in the
case of a distribution made for a reason other than severance from employment,
death or disability and in determining whether the plan is top-heavy for plan
years beginning before January 1, 2002).

The accrued benefit of a participant other than a key employee shall be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (2) if
there is no such method, as if such benefit accrued not more



316_W969:Copyright © 2012 by Conrad Siegel Actuaries38

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

rapidly than the slowest accrual rate permitted under the fractional rule of
Code section 411(b)(1)(C).

(C)For purposes of Section 5.4(d)(3)(A) and (B) above the value of account
balances and the present value of accrued benefits will be determined as of the
most recent valuation date that falls within or ends with the 12-month period
ending on the determination date, except as provided in Code section 416 and the
regulations thereunder for the first and second plan years of a defined benefit
plan.  The account balances and accrued benefits of a participant (1) who is not
a key employee but who was a key employee in a prior year, or (2) who has not
been credited with at least one hour of service with any employer maintaining
the plan at any time during the one-year period (five-year period in determining
whether the plan is top-heavy for plan years beginning before January 1, 2002)
ending on the determination date will be disregarded.  The calculation of the
top-heavy ratio, and the extent to which distributions, rollovers, and transfers
are taken into account will be made in accordance with Code section 416 and the
regulations thereunder.  Deductible employee contributions will not be taken
into account for purposes of computing the top-heavy ratio.  When aggregating
plans the value of account balances and accrued benefits will be calculated with
reference to the determination dates that fall within the same calendar year.

The accrued benefit of a participant other than a key employee shall be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (2) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
section 411(b)(1)(C).

Catch-up contributions with respect to the current plan year shall not be taken
into account; however, catch-up contributions for prior years shall be taken
into account.

(4)Permissive Aggregation Group – The required aggregation group of plans plus
any other plan or plans of the employer that, when considered as a group with
the required aggregation group, would continue to satisfy the requirements of
Code sections 401(a)(4) and 410.

(5)Required Aggregation Group – (A) Each qualified plan of the employer in which
at least one key employee participates or participated at any time during the
determination period (regardless of whether the plan has terminated), and
(B) any other qualified plan of the employer that enables a plan described in
(A) to meet the requirements of Code sections 401(a)(4) or 410.

(6)Determination Date – For any plan year subsequent to the first plan year, the
last day of the preceding plan year.  For the first plan year of the plan, the
last day of that year.

(7)Valuation Date – The last day of the plan year shall be the date as of which
account balances or accrued benefits are valued for purposes of calculating the
top-heavy ratio.

(8)Present Value – Present value shall be based only on the interest and
mortality rates specified in the employer’s defined benefit plan.

(9)Non-Key Employee – Any employee who is not a key employee.  Non-key employees
include employees who are former key employees.

Section 5.5 – Limitations and Conditions Regarding Contributions Under Code
Sections 402(g), 401(k), and 401(m)

(a)(1)Limit Maximum Amount of Elective Deferrals Under Code Section 402(g)

No participant shall be permitted to have elective deferrals made under this
plan, or any other qualified plan, contract or arrangement maintained by the
employer, during any calendar year, in excess of the dollar limitation contained
in Code section 402(g) in effect for the participant's taxable year at the
beginning of such calendar year.  If Section 3.4 so provides, in the case of a
participant age 50 or over by the end of the taxable year, the dollar limitation
described in the preceding sentence shall include the amount of elective
deferrals that are permitted to be catch-up contributions.  The dollar
limitation contained in Code section 402(g) was $15,000 for taxable years
beginning in 2006.  After 2006, the Secretary of the Treasury will adjust the
$15,000 dollar limitation for cost-of-living increases under Code
section 402(g)(4).  Any such adjustments will be in multiples of $500.

(2)Catch-up Contributions





316_W969:Copyright © 2012 by Conrad Siegel Actuaries39

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

Catch-up contributions means elective deferrals made to the plan that are in
excess of an otherwise applicable plan limit and that are made by participants
who are age 50 or over by the end of their taxable years.  An otherwise
applicable plan limit is a limit in the plan that applies to elective deferrals
without regard to catch-up contributions, such as any limitation set forth in
Section 3.4, the limits on annual additions described in Section 5.1, the dollar
limitation on elective deferrals under Code section 402(g) (not taking into
account catch-up contributions) and the limit imposed by the actual deferral
percentage (ADP) test under Section 5.5(b).  Catch-up contributions for a
participant for a taxable year may not exceed:

(A)the dollar limit on catch-up contributions under Code section 414(v)(2)(B)(i)
for the taxable year; or

(B)when added to other elective deferrals, 100% of the participant’s
compensation for the taxable year (subject to the reservation of sufficient
compensation to satisfy federal, state, and local income and other wage-related
tax requirements).

The dollar limit on catch-up contributions was $5,000 for taxable years
beginning in 2006.  After 2006, the $5,000 limitation is adjusted by the
Secretary of the Treasury for cost-of-living increases under Code
section 414(v)(2)(C).  Any such adjustments will be in multiples of $500.

Catch-up contributions shall not be:

(A)subject to the limits on annual additions;

(B)taken into account under the ADP test; and

(C)taken into account in determining the minimum allocation under
Section 5.4(b); however, catch-up contributions made in prior years shall be
taken into account in determining whether the plan is top-heavy.

Provisions in the plan relating to catch-up contributions apply to elective
deferrals made after December 31, 2001.

(3)Distribution of Excess Elective Deferrals

A participant may assign to this plan any excess elective deferrals made during
a taxable year of the participant by following the claim procedure set forth in
Section 5.5(a)(4).  Also, the employer may notify this plan on behalf of a
participant who has excess deferrals for the taxable year calculated by taking
into account only elective deferrals under the plans, contracts or arrangements
maintained by the employer.

Notwithstanding any other provision of the plan, excess elective deferrals, plus
any income and minus any loss allocable thereto, shall be distributed no later
than April 15 to any participant to whose account excess elective deferrals were
assigned for the preceding year and for whom excess elective deferrals have been
claimed for such taxable year or calendar year.  For participant taxable years
beginning after December 31, 2005, distribution of excess elective deferrals for
a year shall be made first from the participant's Roth elective deferral
account, to the extent Roth elective deferrals were made for the year.  Excess
elective deferrals shall only be distributed from the 401(k) elective deferral
account after the Roth elective deferrals made for the year have been fully
distributed.

(4)Claims

The participant's claim shall be submitted in writing to the plan administrator
no later than March 1.  The participant shall specify the excess deferral amount
for the preceding calendar year and shall provide a written statement that if
such amounts are not distributed, such excess deferral amount, when added to
amounts deferred under other plans or arrangements described in Code
sections 401(k), 408(k), 457, or 403(b), exceeds the limit imposed on the
participant by Code section 402(g) for the year in which the deferral occurred.

(5)Definitions (Code Section 402(g) Limitations)

(A)Elective Deferrals shall mean any employer contributions made to the plan at
the election of the participant, in lieu of cash compensation, and shall include
contributions made pursuant to a salary reduction agreement or other deferral
mechanism.  With respect to any taxable year, a participant's elective deferral
is the sum of all employer contributions made on behalf of such participant
pursuant to an election to defer under any qualified cash or deferred
arrangement as



316_W969:Copyright © 2012 by Conrad Siegel Actuaries40

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

described in Code section 401(k), any salary reduction simplified employee
pension described in section 408(k)(6), any SIMPLE IRA plan described in
section 408(p), any plan described under section 501(c)(18), and any employer
contributions made on the behalf of a participant for the purchase of an annuity
contract under section 403(b) pursuant to a salary reduction agreement.  For
years beginning after December 31, 2005, the term "elective deferrals" shall
include pre-tax elective deferrals and Roth elective deferrals.  Pre-tax
elective deferrals means a participant's elective deferrals that are not
includable in the participant's gross income at the time deferred.  Elective
deferrals shall not include any deferrals properly distributed as excess annual
additions.

(B)Roth Elective Deferrals shall mean a participant's elective deferrals that
are includable in the participant's gross income at the time deferred and have
been irrevocably designated as Roth elective deferrals by the participant in the
deferral election in lieu of all or a portion of the pre-tax elective deferrals
the participant is otherwise eligible to make under the plan.  A participant's
Roth elective deferrals shall be maintained in a separate account containing
only the participant's Roth elective deferrals and gains and losses attributable
to those Roth elective deferrals.

(C)Excess Elective Deferrals shall mean those elective deferrals that
either:  (i) are made during the participant's taxable year and exceed the
dollar limitation under Section 5.5(a) (including, if applicable, the dollar
limitation on catch-up contributions described in Section 5.5(a)(2)) for such
year; or (ii) are made during a calendar year and exceed such dollar limitations
for the participant's taxable year beginning in such calendar year, counting
only elective deferrals made under this plan and any other plan, contract or
arrangement maintained by the employer.  Excess elective deferrals shall be
treated as annual additions under the plan, unless such amounts are distributed
no later than the first April 15 following the close of the participant's
taxable year.

(6)Determination of Income or Loss

Excess elective deferrals shall be adjusted for any income or loss.  For taxable
years beginning on or after January 1, 2008, the income or loss allocable to
excess elective deferrals allocated to each participant is the income or loss
allocable to the participant's elective deferral account for the taxable year
multiplied by a fraction, the numerator of which is such participant's excess
elective deferrals for the year and the denominator is the participant's account
balance attributable to elective deferrals without regard to any income or loss
occurring during such taxable year.  Effective solely for the taxable year
beginning on or after January 1, 2007, and to the extent the excess elective
deferrals were credited with gain or loss as of an accounting date within the
gap period (i.e., the period after the close of the taxable year and prior to
the distribution), allocable income or loss also includes 10% of the amount
determined under the preceding sentence multiplied by the number of whole
calendar months between the end of the participant’s taxable year and the date
of distribution, counting the month of distribution if distribution occurred
after the 15th of such month.

(b)(1)Actual Deferral Percentage Test

The actual deferral percentage (hereinafter "ADP") for a plan year for
participants who are highly compensated employees for the plan year and the
prior year's ADP for participants who were nonhighly compensated employees for
the prior plan year must satisfy one of the following tests:  (i) The ADP for a
plan year for participants who are highly compensated employees for the plan
year shall not exceed the prior year's ADP for participants who were nonhighly
compensated employees for the prior plan year multiplied by 1.25; or (ii) The
ADP for a plan year for participants who are highly compensated employees for
the plan year shall not exceed the prior year's ADP for participants who were
nonhighly compensated employees for the prior plan year multiplied by 2.0,
provided that the ADP for participants who are highly compensated employees does
not exceed the ADP for participants who were nonhighly compensated employees in
the prior plan year by more than two percentage points.

In place of the prior year testing method described above, if so elected by the
employer and adopted in Section 3.4(a), the ADP tests in (i) and (ii) will be
applied by comparing the current plan year's ADP for participants who are highly
compensated employees with the current plan year's ADP for participants who are
nonhighly compensated employees.  In the alternative, the plan may satisfy the
ADP test requirements by meeting the ADP test safe harbor requirements as
described in Section 5.5(f).  Election of this method shall be treated as an
election to use the current year testing method.  Once the current year testing
method election has been made, the employer can elect prior year testing for a
plan year only if the plan has used current year testing for each of the
preceding



316_W969:Copyright © 2012 by Conrad Siegel Actuaries41

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

5 plan years (or if lesser, the number of plan years the plan has been in
existence) or if, as a result of a merger or acquisition described in Code
section 410(b)(6)(c)(i), the employer maintains both a plan using prior year
testing and a plan using current year testing and the change is made within the
transition period described in section 410(b)(6)(c)(ii).  Such elections shall
be reflected in Section 3.4(a).

(A)Special Rules Applying to ADP Test

(i)A participant is a highly compensated employee for a particular plan year if
he meets the definition of a highly compensated employee in effect for that plan
year.  A participant is a nonhighly compensated employee for a particular plan
year if he does not meet the definition of a highly compensated employee in
effect for that plan year.

(ii)The ADP for any participant who is a highly compensated employee for the
plan year and who is eligible to have elective deferrals (and qualified
nonelective contributions or qualified matching contributions, or both, to the
extent treated as elective deferrals for purposes of the ADP test) allocated to
his accounts under two or more arrangements described in Code section 401(k),
that are maintained by the employer, shall be determined as if such elective
deferrals (and, to the extent taken into account, such qualified nonelective
contributions or qualified matching contributions, or both) were made under a
single arrangement.  If a highly compensated employee participates in two or
more cash or deferred arrangements of the employer that have different plan
years, all elective deferrals made during this plan's plan year under all such
arrangements shall be aggregated.  For plan years beginning before
January 1, 2006, all elective deferrals made under all such cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement.  Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under regulations under Code
section 401(k).

(iii)In the event that this plan satisfies the requirements of Code
sections 401(k), 401(a)(4), or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such Code
sections only if aggregated with this plan, then this Section 5.5(b)(1) shall be
applied by determining the ADP of employees as if all such plans were a single
plan.  If more than 10% of the employer's nonhighly compensated employees are
involved in a plan coverage change as defined in Regulation
section 1.401(k)-2(c)(4), then any adjustments to the nonhighly compensated
employees' ADP for the prior year shall be made in accordance with such
regulation, unless the employer has elected in Section 3.4(a) to use the current
year testing method.  Plans may be aggregated in order to satisfy Code
section 401(k) only if they have the same plan year and use the same ADP testing
method.

(iv)If:  (A) this plan is not a successor plan (as defined in Regulation
section 1.401(k)-2(c)(2)(iii)), and (B) this plan is not aggregated under
Regulation section 1.401(k)-1(b)(4) for such plan year with any other plan that
was or that included a Code section 401(k) plan in the prior year; then, in the
case of the first plan year the plan permits any participant to make elective
deferrals the amount treated as the ADP for participants who are nonhighly
compensated employees for the prior plan year shall be 3% or, if the employer so
elects, the ADP for participants who are nonhighly compensated employees as
calculated for such first plan year.  Such election shall be set forth in
Section 3.4(a).

(v)For purposes of determining the ADP test, elective deferrals, qualified
nonelective contributions and qualified matching contributions must be made
before the last day of the twelve-month period immediately following the plan
year to which the contributions relate.  An elective deferral shall be taken
into account only if it relates to compensation that either (a) would have been
received by the participant in the plan year but for the deferral election, or
(b) is attributable to services performed by the participant in the plan year
and would have been received by the participant within 2½ months after the last
day of the plan year but for the deferral election.

When the prior year testing method is used, qualified nonelective contributions
and qualified matching contributions shall not be taken into account.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries42

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(vi)The plan administrator shall maintain records sufficient to demonstrate
satisfaction of the ADP test and the amount of qualified nonelective
contributions or qualified matching contributions, or both, used in such test.

(vii)When the current year testing method is used, qualified nonelective
contributions may be taken into account as elective deferrals only to the extent
needed to meet the ADP test.  Further, qualified matching contributions may be
taken into account only to the extent such contributions are not needed to meet
the average deferral percentage test unless it is the intention of the plan
administrator to test all qualified nonelective and matching contributions under
the ADP test.

(viii)Effective for plan years beginning on or after January 1, 2006, qualified
nonelective contributions cannot be taken into account for a plan year for a
nonhighly compensated employee to the extent such contributions exceed the
product of that nonhighly compensated employee's compensation and the greater of
5% or two times the plan's representative contribution rate.  For this purpose,
the plan's representative contribution rate is the lowest applicable
contribution rate of any eligible nonhighly compensated employee among a group
of eligible nonhighly compensated employees that consists of half of all
eligible nonhighly compensated employees for the plan year (or, if greater, the
lowest applicable contribution rate of any eligible nonhighly compensated
employee in the group of all eligible nonhighly compensated employees for the
plan year and who is employed by the employer on the last day of the plan year).

The applicable contribution rate for an eligible nonhighly compensated employee
is the sum of his qualified matching contributions taken into account under the
ADP test and his qualified nonelective contributions for the plan year, divided
by his compensation for the same period.  Notwithstanding the preceding,
qualified nonelective contributions that are made in connection with an
employer's obligation to pay prevailing wages under the Davis-Bacon Act can be
taken into account for a plan year for a nonhighly compensated employee to the
extent such contributions do not exceed 10% of his compensation.

(ix)Applicable limitations when testing changes from current year testing to
prior year testing:  The ADP for the prior plan year shall be determined taking
into account only:  (A) elective contributions for nonhighly compensated
employees that were taken into account for purposes of the ADP test in the prior
plan year under the current plan year testing method and (B) qualified
nonelective contributions not previously taken into account under either the ADP
or ACP test.

(x)The determination and treatment of the ADP amounts of any participant shall
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury.

(B)Actual Deferral Percentage (ADP) shall mean, for a specified group of
participants (either highly compensated employees or nonhighly compensated
employees) for a plan year, the average of the ratios (calculated separately for
each participant in such group) of (1) the amount of employer contributions
actually paid over to the trust on behalf of such participant for the plan year
to (2) the participant's compensation as defined in Section 1.2(e).  The actual
deferral ratio of each participant and the actual deferral percentage of each
group shall be calculated to the nearest hundredth of a percentage
point.  Employer contributions on behalf of any participant shall include:
(1) any elective deferrals (other than catch-up contributions) made pursuant to
the participant's deferral election, including excess elective deferrals of
highly compensated employees, but excluding (a) excess elective deferrals of
nonhighly compensated employees that arise solely from elective deferrals to the
extent the excess deferrals are prohibited under Code section 401(a)(30) due to
the contributions made under this plan and without taking into account deferrals
made under an unrelated employer's plan and (b) elective deferrals that are
taken into account in the actual contribution percentage test (provided the ADP
test is satisfied both with and without exclusion of these elective deferrals);
and (2) at the election of the employer, qualified nonelective contributions and
qualified matching contributions.  For purposes of computing actual deferral
percentages, an employee who would be a participant but for the failure to make
elective deferrals shall be treated as a participant on whose behalf no elective
deferrals are made.

(2)Distribution of Excess Contributions





316_W969:Copyright © 2012 by Conrad Siegel Actuaries43

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

Notwithstanding any other provision of this plan, excess contributions, plus any
income and minus any loss allocable thereto, shall be distributed no later than
the last day of each plan year to participants to whose accounts such excess
contributions were allocated for the preceding plan year, except to the extent
such excess contributions are classified as catch-up contributions.  If such
excess amounts (other than catch-up contributions) are distributed more than
2½ months after the last day of the plan year in which such excess amounts
arose, a 10% excise tax will be imposed on the employer maintaining the plan
with respect to such amounts.  Notwithstanding the preceding, the excise tax
will not be imposed if the distribution is made within 6 months after the last
day of such plan year if the plan is an eligible automatic contribution
arrangement within the meaning of Code section 414(w) that covers all eligible
nonhighly compensated employees and highly compensated employees for the entire
portion of the plan year for which they are eligible and provides the notice
described in Section 5.5(f)(4) even after an affirmative deferral election has
been made.  Excess contributions shall be allocated to the highly compensated
employees with the largest amounts of contributions taken into account in
calculating the ADP test for the plan year in which the excess arose, beginning
with the highly compensated employee with the largest amount of such
contributions and continuing in descending order until all of the excess
contributions have been allocated.  To the extent a highly compensated employee
has not reached his catch-up contribution limit under the plan, excess
contributions allocated to such highly compensated employee shall be recognized
as catch-up contributions and will not be treated as excess contributions.

Excess contributions shall be treated as annual additions under the plan even if
distributed.

(A)Determination of Income or Loss – Excess contributions shall be adjusted for
any income or loss.  For plan years beginning on or after January 1, 2008, the
income or loss allocable to excess contributions allocated to each participant
is the income or loss allocable to the participant's elective deferral
account(s) (and, if applicable, the qualified nonelective contribution account
or the qualified employer matching contribution account or both) for the plan
year multiplied by a fraction, the numerator of which is such participant's
excess contributions for the year and the denominator is the participant's
account balance(s) attributable to elective deferrals (and qualified nonelective
contributions or qualified matching contributions, or both, if any of such
contributions are included in the ADP test) without regard to any income or loss
occurring during such plan year.  Effective solely for the plan year beginning
on or after January 1, 2006 and the plan year beginning on or after
January 1, 2007 and to the extent the excess contributions were credited with
gain or loss as of an accounting date within the gap period (i.e., the period
after the close of the plan year and prior to the distribution), allocable
income or loss also includes 10% of the amount determined under the preceding
sentence multiplied by the number of whole calendar months between the end of
the plan year and the date of distribution, counting the month of distribution
if distribution occured after the 15th of such month.

(B)Accounting for Excess Contributions – Excess contributions allocated to a
participant shall be distributed from the participant's elective deferral
account(s) and qualified employer matching contribution account (if applicable)
in proportion to the participant's elective deferrals and qualified matching
contributions (to the extent used in the ADP test) for the plan year.  Excess
contributions shall be distributed from the participant's qualified nonelective
contribution account only to the extent that such excess contributions exceed
the amount of excess contributions in the participant's elective deferral
account(s) and qualified matching contribution account.

For plan years beginning after December 31, 2005, distribution of excess
contributions for a year shall be made first from the participant's Roth
elective deferral account, to the extent Roth elective deferrals were made for
the year.  Excess elective deferrals shall only be distributed from the 401(k)
elective deferral account after the Roth elective deferrals made for the year
have been fully distributed.

(C)Excess Contributions shall mean, with respect to any plan year, the excess
of:  (i) The aggregate amount of employer contributions actually taken into
account in computing the ADP of highly compensated employees for such plan year,
over (ii) The maximum amount of such contributions permitted by the ADP test
(determined by hypothetically reducing contributions made on behalf of highly
compensated employees in order of the ADPs, beginning with the highest of such
percentages).

Such determination shall be made after first determining excess elective
deferrals pursuant to Section 5.5(a).





316_W969:Copyright © 2012 by Conrad Siegel Actuaries44

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(c)(1)Limitations on Employee and Matching Contributions Under Code
Section 401(m)

The actual contribution percentage (hereinafter "ACP") for a plan year for
participants who are highly compensated employees for the plan year and the
prior year's ACP for participants who were nonhighly compensated employees for
the prior plan year must satisfy one of the following tests:  (i) The ACP for a
plan year for participants who are highly compensated employees for the plan
year shall not exceed the prior year's ACP for participants who were nonhighly
compensated employees for the prior plan year multiplied by 1.25; or (ii) The
ACP for a plan year for participants who are highly compensated employees for
the plan year shall not exceed the prior year's ACP for participants who were
nonhighly compensated employees for the prior plan year multiplied by 2.0,
provided that the ACP for participants who are highly compensated employees does
not exceed the ACP for participants who were nonhighly compensated employees in
the prior plan year by more than two  percentage points.

In place of the prior year testing method described above, if so elected by the
employer and adopted in Section 3.6, the ACP tests in (i) and (ii) will be
applied by comparing the current plan year's ACP for participants who are highly
compensated employees with the current plan year's ACP for participants who are
nonhighly compensated employees.  In the alternative, the plan may satisfy the
ACP test requirements by meeting the safe harbor requirements of
Section 5.5(f)(3) and (4).  Election of this method shall be treated as an
election to use the current year testing method.  In such a plan year, the
current year testing method shall be used for the purpose of testing any
employee nondeductible contributions.  Once the current year testing method
election has been made, the employer can elect prior year testing for a plan
year only if the plan has used current year testing for each of the preceding
5 plan years (or if lesser, the number of plan years the plan has been in
existence) or if, as a result of a merger or acquisition described in Code
section 410(b)(6)(c)(i), the employer maintains both a plan using prior year
testing and a plan using current year testing and the change is made within the
transition period described in section 410(b)(6)(c)(ii).  Such elections shall
be reflected in Section 3.6.

(A)Special Rules for Limitations Under Code Section 401(m)

(i)A participant is a highly compensated employee for a particular plan year if
he meets the definition of a highly compensated employee in effect for that plan
year.  A participant is a nonhighly compensated employee for a particular plan
year if he does not meet the definition of a highly compensated employee in
effect for that plan year.

(ii)For purposes of this Section 5.5(c)(1), the contribution percentage for any
participant who is a highly compensated employee and who is eligible to have
contribution percentage amounts allocated to his account under two or more plans
described in Code section 401(a), or arrangements described in Code
section 401(k) that are maintained by the employer, shall be determined as if
the total of such contribution percentage amounts were made under each plan and
arrangement.  If a highly compensated employee participates in two or more such
plans or cash or deferred arrangements that have different plan years, all
contribution percentage amounts made during the plan year for this plan under
all such plans and arrangements shall be aggregated.  For plan years beginning
before January 1, 2006, all such plans and cash or deferred arrangements ending
with or within the same calendar year shall be treated as a single
arrangement.  Notwithstanding the foregoing, certain plans shall be treated as
separate if mandatorily disaggregated under regulations under Code
section 401(m).

(iii)In the event that this plan satisfies the requirements of Code
sections 401(m), 401(a)(4) or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
only if aggregated with this plan, then this Section 5.5(c)(1) shall be applied
by determining the ACP of employees as if all such plans were a single plan.  If
more than 10% of the employer's nonhighly compensated employees are involved in
a plan coverage change as defined in Regulation section 1.401(m)-2(c)(4), then
any adjustments to the nonhighly compensated employees' ACP for the prior year
shall be made in accordance with such regulation, unless the employer has
elected in Section 3.6 to use the current year testing method.  Plans may be
aggregated in order to satisfy Code section 401(m) only if they have the same
plan year and use the same ACP testing method.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries45

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(iv)If:  (A) this plan is not a successor plan (as defined in Regulation
section 1.401(m)-2(c)(2)(iii)) and (B) this plan is not aggregated under
Regulation section 1.401(m)-1(b)(4) for such plan year with any other plan that
was or that included a Code section 401(m) plan in the prior year; then, in the
case of the first plan year this plan permits any participant to make employee
contributions, provides for matching contributions, or both, the amount treated
as the ACP for participants who are nonhighly compensated employees for the
prior plan year shall be 3% or, if the employer so elects, the ACP for
participants who are nonhighly compensated employees as calculated for such
first plan year.  Such election shall be set forth in Section 3.6.

(v)For purposes of determining the ACP test, employee contributions are
considered to have been made in the plan year in which contributed to the
trust.  Matching contributions and qualified nonelective contributions will be
considered made for a plan year if made no later than the end of the
twelve-month period beginning on the day after the close of the plan year.

When the prior year testing method is used, qualified nonelective contributions
shall not be taken into account.

(vi)The plan administrator shall maintain records sufficient to demonstrate
satisfaction of the ACP test and the amount of qualified nonelective
contributions or qualified matching contributions, or both, used in such test.

(vii)Elective deferral contributions may be taken into account; however, the ADP
test shall be met before any elective deferrals are used in the ACP test and the
elective deferrals needed to meet the ADP test shall not be used to meet the ACP
test.  When the current year testing method is used, qualified nonelective
contributions shall be taken into account to the extent such contributions are
not used to meet the ADP test.

(viii)Effective for plan years beginning on or after January 1, 2006, a matching
contribution with respect to an elective deferral for a nonhighly compensated
employee shall not be taken into account under the ACP test to the extent it
exceeds the greatest of:  (A) 5% of compensation; (B) the employee's elective
deferrals for a year; and (C) the product of 2 times the plan's representative
matching rate and the employee's elective deferrals for a year.  For this
purpose, the plan's representative matching rate is the lowest matching rate for
any eligible nonhighly compensated employee among a group of nonhighly
compensated employees that consists of half of all eligible nonhighly
compensated employees in the plan for the plan year who make elective deferrals
for the plan year (or, if greater, the lowest matching rate for all eligible
nonhighly compensated employees in the plan who are employed by the employer on
the last day of the plan year and who make elective deferrals for the plan
year).

The matching rate for an employee generally is the matching contributions made
for such employee divided by his elective deferrals (and employee nondeductible
contributions) for the year.  If the matching rate is not the same for all
levels of his elective deferrals (and employee nondeductible contributions), the
employee's matching rate is determined assuming that his elective deferrals are
equal to 6% of compensation.

(ix)Applicable limitations when testing changes from current year testing to
prior year testing:  The ACP for the prior plan year shall be determined taking
into account only:  (A) employee contributions for nonhighly compensated
employees made for the prior plan year, (B) matching contributions for nonhighly
compensated employees that were taken into account for purposes of the ACP test
in the prior plan year under the current plan year testing method, and
(C) qualified nonelective contributions not previously taken into account under
either the ADP or ACP test.

(x)The determination and treatment of the ACP amounts of any participant shall
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury.

(B)Definitions (Code Section 401(m) Limitations)

(i)Actual Contribution Percentage (ACP) shall mean, for a specified group of
participants (either highly compensated employees or nonhighly compensated
employees) for a plan year, the average of the contribution percentages of the
eligible participants in the group.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries46

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(ii)Contribution Percentage shall mean the ratio (expressed as a percentage
calculated to the nearest hundredth of a percentage point) of the participant's
contribution percentage amounts to the participant's compensation as defined in
Section 1.2(e).

(iii)Contribution Percentage Amounts shall mean the sum of the employee
nondeductible contributions, employer matching contributions and elective
deferrals (to the extent not taken into account for purposes of the ADP test)
made under the plan on behalf of the participant for the plan year.  Such
contribution percentage amounts shall not include matching contributions that
are forfeited either to correct excess aggregate contributions or because the
contributions to which they relate are excess deferrals, excess contributions,
or excess aggregate contributions.  Qualified nonelective contributions may be
included in the contribution percentage amounts.  Elective deferrals may also be
used in calculating the contribution percentage amounts so long as the ADP test
is met before the elective deferrals are used in the ACP test and the ADP test
continues to be met following the exclusion of those elective deferrals that are
used to meet the ACP test.  The contribution percentage amounts shall be
calculated to the nearest hundredth of a percentage point.

(iv)Eligible Participant shall mean any employee who is eligible to make an
employee nondeductible contribution, or an elective deferral (if the employer
takes such contributions into account in the calculation of the contribution
percentage), or to receive an employer matching contribution (including
forfeitures).  If an employee nondeductible contribution is required as a
condition of participation in the plan, any employee who would be a participant
in the plan if such employee made such a contribution shall be treated as an
eligible participant on behalf of whom no employee contributions are made.

(v)Employee Nondeductible Contribution (or employee contribution) shall mean any
contribution (other than Roth elective deferrals) made under Section 3.5 to the
plan by or on behalf of a participant that is included in the participant's
gross income in the year in which made and that is maintained under a separate
account to which earnings and losses are allocated.

(vi)Matching Contribution shall mean an employer contribution made to this or
any other defined contribution plan on behalf of a participant on account of an
employee nondeductible contribution made by such participant, or on account of a
participant's elective deferral, under a plan maintained by the employer.

(2)Distribution of Excess Aggregate Contributions

Notwithstanding any other provision of this plan, excess aggregate
contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if forfeitable, or if not forfeitable, distributed no later than the
last day of each plan year to participants to whose accounts such excess
aggregate contributions were allocated for the preceding plan year.  Excess
aggregate contributions shall be allocated to the highly compensated employees
with the largest contribution dollar amounts taken into account in calculating
the ACP test for the plan year in which the excess arose, beginning with the
highly compensated employee with the largest dollar amount of such contributions
and continuing in descending order until all of the excess aggregate
contributions have been allocated.  If such excess aggregate contributions are
distributed more than 2½ months after the last day of the plan year in which
such excess amounts arose, a 10% excise tax will be imposed on the employer
maintaining the plan with respect to those amounts.  Notwithstanding the
preceding, the excise tax will not be imposed if the distribution is made within
6 months after the last day of such plan year if the plan is an eligible
automatic contribution arrangement within the meaning of Code section 414(w)
that covers all eligible nonhighly compensated employees and highly compensated
employees for the entire portion of the plan year for which they are eligible
and provides the notice described in Section 5.5(f)(4) even after an affirmative
deferral election has been made.  Excess aggregate contributions shall be
treated as annual additions under the plan even if distributed.

(A)Determination of Income or Loss – Excess aggregate contributions shall be
adjusted for any income or loss.  For plan years beginning on or after
January 1, 2008, the income or loss allocable to excess aggregate contributions
allocated to each participant is the income or loss allocable to the
participant's employee nondeductible contribution account, employer matching
contribution account (if any, and if all amounts therein are not used in the ADP
test) and, if applicable, qualified nonelective contribution account and
elective deferral account(s) for the plan



316_W969:Copyright © 2012 by Conrad Siegel Actuaries47

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

year multiplied by a fraction, the numerator of which is such participant's
excess aggregate contributions for the year and the denominator is the
participant's account balance(s) attributable to contribution percentage amounts
without regard to any income or loss occurring during such plan year.  Effective
solely for the plan year beginning on or after January 1, 2006 and the plan year
beginning on or after January 1, 2007, and to the extent the excess
contributions were credited with gain or loss as of an accounting date within
the gap period (i.e., the period after the close of the plan year and prior to
the distribution), allocable income or loss also includes 10% of the amount
determined under the preceding sentence multiplied by the number of whole
calendar months between the end of the plan year and the date of distribution,
counting the month of distribution if distribution occured after the 15th of
such month.

(B)Forfeitures of Excess Aggregate Contributions – Forfeitures of excess
aggregate matching contributions may either be reallocated to the accounts of
nonhighly compensated employees or applied to reduce employer contributions, as
provided in Section 3.6(e).

(C)Accounting for Excess Aggregate Contributions – Excess aggregate
contributions allocated to a participant shall be forfeited, if forfeitable or
distributed on a pro-rata basis from the participant's employee nondeductible
contribution account and employer matching contribution account (and, if
applicable, the participant's qualified nonelective contribution account or
elective deferral account(s), or both).  For plan years beginning after
December 31, 2005, distribution of elective deferrals that are excess aggregate
contributions shall be made first from the participant's Roth elective deferral
account, to the extent Roth elective deferrals were made for the year.  Excess
aggregate elective deferrals shall only be distributed from the 401(k) elective
deferral account after the Roth elective deferrals made for the year have been
fully distributed.

(D)Excess Aggregate Contributions shall mean, with respect to any plan year, the
excess of:  (i) The aggregate contribution percentage amounts taken into account
in computing the numerator of the contribution percentage actually made on
behalf of highly compensated employees for such plan year, over (ii) The maximum
contribution percentage amounts permitted by the ACP test (determined by
hypothetically reducing contributions made on behalf of highly compensated
employees in order of their contribution percentages beginning with the highest
of such percentages).

Such determination shall be made after first determining excess elective
deferrals pursuant to Section 5.5(a) and then determining excess contributions
pursuant to Section 5.5(b)(2).

(3)Required Forfeitures – Any employer matching contribution attributable to an
excess elective deferral determined pursuant to Section 5.5(a) or an excess
contribution determined pursuant to Section 5.5(b)(2) shall be forfeited.  Any
nonvested excess aggregate contribution determined pursuant to Section 5.5(c)(2)
shall also be forfeited.

(d)Top-Heavy Requirements

Elective deferrals (and for plan years beginning before January 1, 2002 employer
matching contributions) will not be taken into account for the purpose of
satisfying the minimum top-heavy contribution requirement.  However, qualified
nonelective contributions and employer matching contributions (for plan years
beginning on or after January 1, 2002) may be taken into account for this
purpose as provided in Section 3.2(c) or 3.3(b), as appropriate.

(e)Restrictions on Payment of Certain Accounts

Elective deferrals, qualified nonelective contributions, and qualified matching
contributions, and income allocable to each are not distributable to a
participant or his beneficiary in accordance with such person's election,
earlier than upon the participant's severance from employment, death, or
disability.  All distributions that may be made pursuant to one or more of the
distributable events described in this Section 5.5(e) are subject to the spousal
and participant consent requirements as described in Section 5.2(a).

Such account balances may also be distributed upon:

(1)Termination of the plan without the employer maintaining or establishing
another defined contribution plan (other than an employee stock ownership plan
(as defined in Code section 4975(e)(7) or 409(a)), a simplified employee pension
plan (as defined in Code section 408(k)), a SIMPLE IRA plan (as defined in Code
section 408(p)), a plan or contract



316_W969:Copyright © 2012 by Conrad Siegel Actuaries48

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

described in Code section 403(b) or a plan described in Code section 457(b)
or (f)) at any time during the period beginning on the date of plan termination
and ending 12 months after all assets have been distributed from the plan.  Such
a distribution must be made in a lump sum or through the purchase of an annuity
contract that shall be owned by the participant (if an annuity payment option is
otherwise available under Section 4.3(b)).

(2)The attainment of age 59½ in the case of a profit sharing plan.

(3)The hardship of the participant as described in Section 4.4(a).

(f)Safe Harbor Alternative Compliance

(1)If the plan so provides in Section 3.4(a) or Section 3.6 that the safe harbor
requirements will be met, the provisions of this Section 5.5(f) shall apply for
the plan year as provided in such Sections and any provisions relating to the
ADP test described in Section 5.5(b) or the ACP test described in Section 5.5(c)
shall not apply.  To the extent that any other provision of the plan is
inconsistent with the provisions of this Section 5.5(f), the provisions of this
Section 5.5(f) shall govern when Section 3.4(a) or Section 3.6 so provide.  In
accordance with Regulation sections 1.401(k)-1(e)(7) and 1.401(m)-1(c)(2), it is
impermissible for the employer to use ADP and ACP testing for a plan year in
which it is intended for the plan through its written terms to be a Code
section 401(k) safe harbor plan and a Code section 401(m) safe harbor plan and
the employer fails to satisfy the requirements of such safe harbors for the plan
year.

(2)ADP Test Safe Harbor Contributions – The plan may provide in Section 3.4(a)
that the ADP test safe harbor requirements shall be satisfied by the employer
making a safe harbor employer matching contribution as provided under
Section 3.6 (or as a separate safe harbor employer matching contribution as
provided under Section 3.6A) or by the employer making a safe harbor nonelective
contribution of at least 3% of the employee's compensation under Section 3.3 or
another defined contribution plan sponsored by the employer.  In any case, the
notice described in Section 5.5(f)(4) shall be given.  The participant's accrued
benefit derived from ADP test safe harbor contributions shall be nonforfeitable
and may not be distributed earlier than provided in Section 5.5(e), regardless
of the form of the contribution.

If the plan provides in Section 3.4(a) that the safe harbor nonelective
contribution will be made in satisfaction of the qualified automatic
contribution arrangement requirements, the contribution shall be held under the
safe harbor qualified automatic contribution arrangement sub-account.  Such
account shall not become 100% vested until the participant has completed 2 years
of vesting service.  Any forfeiture therefrom shall be used to reduce the
employer’s safe harbor contribution.

(3)ACP Test Safe Harbor Requirements – The plan may provide in Section 3.6 that
the ACP test safe harbor requirements shall be satisfied by the employer making
a safe harbor nonelective contribution under Section 3.3 of at least 3% of the
employee's compensation or by the employer making a matching contribution on
behalf of each eligible employee that either:

(A)is equal to 100% of the elective contributions of the employee to the extent
such elective contributions do not exceed 3% of the employee's compensation,
plus 50% of the elective contributions of the employee to the extent that such
elective contributions exceed 3% but do not exceed 5% of the employee's
compensation; or

(B)does not increase as an employee's rate of elective contributions increase
and the aggregate amount of which is at least equal to the aggregate amount of
matching contributions which would be made if matching contributions were made
on the basis of the percentages described in Section 5.5(f)(3)(A).

If the plan provides in Section 3.4(a) and Section 3.6(b)(2) that the safe
harbor matching contribution will be made in satisfaction of the qualified
automatic contribution arrangement requirements, in place of the matching
contribution formula described in Section 5.5(f)(3)(A), the employer shall
contribute an amount equal to 100% of the elective contributions of the employee
to the extent such elective contributions do not exceed 1% of the employee's
compensation, plus 50% of the elective contributions of the employee to the
extent that such elective contributions exceed 1% but do not exceed 6% of the
employee's compensation.

In any case, the notice described in Section 5.5(f)(4) shall be given and
matching contributions on behalf of any employee shall not be made with respect
to an employee's nondeductible contributions



316_W969:Copyright © 2012 by Conrad Siegel Actuaries49

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

or elective deferrals in excess of 6% of the employee's compensation.  The rate
of an employer's matching contribution shall not increase as the rate of an
employee's nondeductible contributions or elective deferrals increase nor shall
the matching contribution with respect to any highly compensated employee be
greater than that with respect to a nonhighly compensated employee.

(4)Safe Harbor Notice – If the employer elects to satisfy the safe harbor
requirements of this Section 5.5(f) or if the employer wishes to take advantage
of the 3.5 month extension for the return of excess contributions and excess
aggregate contributions, the plan administrator shall provide to each employee
eligible to participate in the plan, no less than 30 days and no more than
90 days prior to any plan year (or his entry date in the case of a new
participant), written notice of the employee's rights and obligations under the
plan that is sufficiently accurate and comprehensive to apprise the employee of
such rights and obligations.  If an employee becomes eligible to participate
after the 90th day before the beginning of the plan year and does not receive
the notice for that reason, the notice must be provided no more than 90 days
before the employee becomes eligible but not later than the date the employee
becomes eligible.  This timing requirement shall be deemed satisfied in the case
of a plan that provides for participation upon date of employment if the notice
is provided as soon as practicable after that date but prior to the pay date for
the first payroll period.

Notwithstanding the preceding, where the plan is not intended to comply with
either the ADP or ACP safe harbor requirements, but only the eligible automatic
contribution arrangement requirements of Code section 414(w); the notice shall
contain only the items listed in Section 5.5(f)(4)(A)(viii) through (xi).  If
the employer wishes to take advantage of the 3.5 month extension for the return
of excess contributions and excess aggregate contributions, then the notice
shall be provided to all employees eligible to be covered by the
plan.  Otherwise, after the initial notice is provided to all eligible employees
who have not chosen to make 401(k) deferral contributions, no notice will be
provided to employees who have made an affirmative election to defer or not to
defer.

(A)Contents of the Notice – Such notice shall be written in a manner calculated
to be understood by the average employee eligible to participate hereunder.  The
notice shall accurately describe:  (i) the safe harbor matching or nonelective
contribution formula used under the plan (including a description of the levels
of matching contributions, if any, available under the plan); (ii) any other
contributions under the plan (including the potential for discretionary matching
contributions) and the conditions under which such contributions are made;
(iii) the plan to which safe harbor contributions will be made if such
contributions will be made to another plan; (iv) the type and amount of
compensation that may be deferred under the plan; (v) how to make cash or
deferred elections, including any administrative requirements that apply to such
elections; (vi) the periods available under the plan for making cash or deferred
elections; (vii) withdrawal and vesting provisions applicable to contributions
under the plan; (viii) the level of elective contributions that will be made on
an employee’s behalf if he does not make an affirmative election; (ix) the
employee's right under any automatic salary reduction contribution arrangement
to elect not to have elective contributions made on the employee's behalf (or to
elect to have such contributions made at a different percentage); (x) if the
employee is eligible to make investment elections under Section 3.8, how
contributions made under the arrangement will be invested in the absence of any
investment election by the employee; and (xi) the employee's right to make a
permissible withdrawal, if applicable, and the procedures to elect such a
withdrawal.  If eligible employees have been provided with the current summary
plan description, the written notice may instead cross-reference the relevant
portion with respect to items (ii), (iii), and (iv); however, such notice must
also provide the telephone numbers, addresses and, if applicable, electronic
addresses, of the individuals or offices from whom employees can obtain
additional information about the plan.

(B)Alternative Timing of Amendment and Notice for Safe Harbor Nonelective
Contribution – If an employer using the current year method to satisfy the ADP
test determines that it may choose during a plan year to satisfy the ADP test
safe harbor requirements by providing a safe harbor nonelective contribution,
the plan administrator shall provide a written notice to eligible employees
before the beginning of the plan year that (i) the plan may be amended during
the plan year to provide that the employer will make a safe harbor nonelective
contribution of at least 3% to the plan for the plan year and (ii) if the plan
is so amended, a supplemental notice will be given to eligible employees 30 days
prior to the last day of the plan year informing them of such an amendment.  If
the employer elects during the plan year to satisfy the ADP test safe harbor
requirements by providing a safe harbor nonelective contribution, the amendment
shall be adopted not later than 30 days before the last day of the plan
year.  The supplemental notice



316_W969:Copyright © 2012 by Conrad Siegel Actuaries50

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

shall be distributed no later than 30 days prior to the last day of the plan
year and shall state that a 3% safe harbor nonelective contribution will be made
for the plan year.

 

ARTICLE VI – ADMINISTRATION OF THE PLAN

Section 6.1 – Fiduciary Responsibility

(a)Fiduciary Standards – A fiduciary shall discharge his duties with respect to
a plan solely in the interest of the participants and beneficiaries and –

For the exclusive purpose of providing benefits to participants and their
beneficiaries and defraying reasonable expenses of administering the plan;

With the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;

By diversifying the investments of the plan so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so; and

In accordance with the documents and instruments governing the plan insofar as
such documents and instruments are consistent with the provisions of ERISA.

(b)Allocation of Fiduciary Responsibility

(1)It is intended to allocate to each fiduciary, either named or otherwise, the
individual responsibility for the prudent execution of the functions assigned to
him.  None of the allocated responsibilities or any other responsibilities shall
be shared by two or more fiduciaries unless specifically provided for in the
plan.

(2)When one fiduciary is required to follow the directions of another fiduciary,
the two fiduciaries shall not be deemed to share such responsibility.  Instead,
the responsibility of the fiduciary giving the directions shall be deemed to be
his sole responsibility and the responsibility of the fiduciary receiving
directions shall be to follow those directions insofar as such instructions on
their face are proper under applicable law.

(3)Any person or group of persons may serve in more than one fiduciary capacity
with respect to this plan.

(4)A fiduciary under this plan may employ one or more persons, including
independent accountants, attorneys and actuaries to render advice with regard to
any responsibility such fiduciary has under the plan.

(c)Indemnification by Employer – Unless resulting from the gross negligence,
willful misconduct or lack of good faith on the part of a fiduciary who is an
officer or employee of the employer, the employer shall indemnify and save
harmless such fiduciary from, against, for and in respect of any and all
damages, losses, obligations, liabilities, liens, deficiencies, costs and
expenses, including without limitation, reasonable attorney's fees and other
costs and expenses incident to any suit, action, investigation, claim or
proceedings suffered in connection with his acting as a fiduciary under the
plan.

(d)Named Fiduciary – The person or persons named by the employer as having
fiduciary responsibility for the management and control of plan assets shall be
known as the "named fiduciary" hereunder.  Such responsibility shall include the
appointment of the plan administrator (Section 6.2(a)) and the investment
manager (Section 6.4(b)) and the deciding of benefit appeals (Section 6.3).  The
employer shall retain the authority to appoint the trustee
(Section 6.4(a)).  The named fiduciary possesses exclusive authority to monitor
the plan’s receipt of contributions and enforce the collection of delinquent
contributions to the trust.

Section 6.2 – Plan Administrator

(a)Appointment of Plan Administrator

The named fiduciary shall appoint a plan administrator who may be a person or an
administrative committee consisting of no more than five members.  Vacancies
occurring upon resignation or removal of



316_W969:Copyright © 2012 by Conrad Siegel Actuaries51

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

a plan administrator or a committee member shall be filled promptly by the named
fiduciary.  Any plan administrator may resign at any time by giving notice of
his resignation to the named fiduciary, and any plan administrator may be
removed at any time by the named fiduciary.  The named fiduciary shall review at
regular intervals the performance of the plan administrator(s) and shall
re-evaluate the appointment of such administrator(s).  After the named fiduciary
has appointed the plan administrator and has received a written notice of
acceptance, the fiduciary responsibility for administration of the plan shall be
the responsibility of the plan administrator or plan administrative committee.

(b)Duties and Powers of Plan Administrator

The plan administrator shall have the following duties and discretionary powers
and such other duties and discretionary powers as relate to the administration
of the plan:

(1)To determine in a nondiscriminatory manner all questions relating to the
eligibility of employees to become participants.

(2)To determine in a nondiscriminatory manner eligibility for benefits and to
determine and certify the amount and kind of benefits payable to participants.

(3)To authorize all disbursements from the fund.

(4)To appoint or employ any independent person to perform necessary plan
functions and to assist in the fulfillment of administrative responsibilities as
he deems advisable, including the retention of a third party administrator,
custodian, auditor, accountant, actuary, or attorney.

(5)When appropriate, to select an insurance company and annuity contracts that,
in his opinion, will best carry out the purposes of the plan.

(6)To construe and interpret any ambiguities in the plan and to make, publish,
interpret, alter, amend or revoke rules for the regulation of the plan that are
consistent with the terms of the plan and with ERISA.

(7)To prepare and distribute, in such manner as determined to be appropriate,
information explaining the plan.

(c)Allocation of Fiduciary Responsibility Within Plan Administrative Committee

If the plan administrator is a plan administrative committee, the committee
shall choose from its members a chairperson and a secretary.  The committee may
allocate responsibility for those duties and powers listed in Section 6.2(b)(1)
and (2) (except determination of qualification for disability retirement) and
other purely ministerial duties to one or more members of the committee.  The
committee shall review at regular intervals the performance of any committee
member to whom fiduciary responsibility has been allocated and shall re-evaluate
such allocation of responsibility.  After the plan administrative committee has
made such allocations of responsibilities and has received written notice of
acceptance, the fiduciary responsibilities for such administrative duties and
powers shall then be considered as the responsibilities of such committee
member(s).

(d)Miscellaneous Provisions

(1)Plan Administrative Committee Actions – The actions of such committee shall
be determined by the vote or other affirmative expression of a majority of its
members.  Either the chairperson or the secretary may execute any certificate or
other written direction on behalf of the committee.  A member of the committee
who is a participant shall not vote on any question relating specifically to
himself.  If the remaining members of the committee, by majority vote thereof,
are unable to come to a determination of any such question, the named fiduciary
shall appoint a substitute member who shall act as a member of the committee for
the special vote.

(2)Expenses – The plan administrator shall serve without compensation for
service as such.  All reasonable expenses of the plan administrator shall be
paid by the employer or from the fund.

(3)Examination of Records – The plan administrator shall make available to any
participant for examination during business hours such of the plan records as
pertain only to the participant involved.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries52

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(4)Information to the Plan Administrator – To enable the plan administrator to
perform the administrative functions, the employer shall supply full and timely
information to the plan administrator on all participants as the plan
administrator may require.

Section 6.3 – Claims Procedure

(a)Notification of Claim Determination – The plan administrator shall notify
each participant in writing of his determination of benefits.  If the plan
administrator denies any benefit, such written denial shall include:

·



The specific reasons for denial;

·



Reference to provisions on which the denial is based;

·



A description of and reason for any additional information needed to process the
claim; and

·



A description of the plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review. 

If a claim is wholly or partially denied, the plan administrator shall notify
the claimant of the plan's adverse benefit determination within a reasonable
period of time, but not later than 90 days after receipt of the claim by the
plan, unless the plan administrator determines that special circumstances
require an extension of time for processing the claim.  If the plan
administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90‑day period.  In no event shall such extension
exceed a period of 90 days from the end of such initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the plan expects to render the benefit determination.

(b)Appeal – The participant or his duly authorized representative may:

·



Make a written request for a review of the participant's case by the named
fiduciary;

·



Review upon request and free of charge, have reasonable access to, and have
copies of, all documents, records, and other information relevant to the
claimant's claim for benefits;

·



Submit written issues, comments, documents, records, and other information
relating to the claim for benefits, without regard to whether such information
was submitted or considered in the initial benefit determination.

The written request for review must be submitted no later than 60 days after
receiving written notification of denial of benefits.  A document, record, or
other information shall be considered relevant to a claimant's claim if such
document, record, or other information:

·



Was relied upon in making the benefit determination;

·



Was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or

·



Demonstrates compliance with the administrative processes and safeguards
required by law in making the benefit determination.

(c)Appeal Procedure

(1)Except as provided in Section 6.3(c)(2), the named fiduciary must render a
decision no later than 60 days after receiving the written request for review,
unless circumstances make it impossible to do so; but in no event shall the
decision be rendered later than 120 days after the request for review is
received.  If the named fiduciary determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant by the plan administrator prior to the termination of the initial
60-day period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the plan expects to render
the determination on review.

(2)If the named fiduciary is a committee or board of trustees that holds
regularly scheduled meetings at least quarterly, Section 6.3(c)(1) shall not
apply.  The named fiduciary shall instead make a benefit determination no later
than the date of the meeting of the committee or board that immediately follows



316_W969:Copyright © 2012 by Conrad Siegel Actuaries53

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

the plan's receipt of a request for review, unless the request for review is
filed within 30 days preceding the date of such meeting.  In such case, a
benefit determination may be made by no later than the date of the second
meeting following the plan's receipt of the request for review.  If special
circumstances require a further extension of time for processing, a benefit
determination shall be rendered not later than the third meeting of the
committee or board following the plan's receipt of the request for review.  If
such an extension of time for review is required because of special
circumstances, the plan administrator shall provide the claimant with written
notice of the extension, describing the special circumstances and the date as of
which the benefit determination will be made, prior to the commencement of the
extension.  The plan administrator shall notify the claimant of the benefit
determination as soon as possible, but not later than 5 days after the benefit
determination is made.

(3)The review shall take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  If the claim is denied upon review, the written notice
of denial shall include the items listed in Section 6.3(a) and the statement
required by Regulation section 2560.503‑1(j)(5)(iii) regarding the possible
availability of alternative dispute resolution options.

(d)Limitation on Time Period for Litigation of a Benefit Claim – Following
receipt of the written rendering of the named fiduciary's decision under
Section 6.3(c), the participant shall have 365 days in which to file suit in the
appropriate court.  Thereafter, the right to contest the decision shall be
waived.

Section 6.4 – Trust Fund

(a)Appointment of Trustee

The employer shall appoint a trustee for the proper care and custody of all
funds, securities and other properties in the trust, and for investment of plan
assets (or for execution of such orders as it receives from an investment
manager appointed for investment of plan assets).  The duties and powers of the
trustee shall be set forth in a trust agreement executed by the employer, which
is incorporated herein by reference.  The named fiduciary shall review at
regular intervals the performance of the trustee and shall re-evaluate the
appointment of such trustee.  After the employer has appointed the trustee and
the named fiduciary has received a written notice of acceptance of its
responsibility, the fiduciary responsibility with respect to the proper care and
custody of plan assets shall be considered as the responsibility of the
trustee.  Unless otherwise allocated to an investment manager, the fiduciary
responsibility with respect to investment of plan assets shall likewise be
considered as the responsibility of the trustee.

(b)Appointment of Investment Manager

The named fiduciary may appoint an investment manager who is other than the
trustee, which investment manager may be a bank or an investment advisor
registered with the Securities and Exchange Commission under the Investment
Advisors Act of 1940.  Such investment manager, if appointed, shall have sole
discretion in the investment of plan assets, subject to the funding policy.  The
named fiduciary shall review at regular intervals no less frequently than
annually, the performance of such investment manager and shall re-evaluate the
appointment of such investment manager.  After the named fiduciary has appointed
an investment manager and has received a written notice of acceptance of its
responsibility, the fiduciary responsibility with respect to investment of plan
assets shall be considered as the responsibility of the investment manager.

(c)Funding Policy

The named fiduciary shall determine and communicate in writing to the fiduciary
responsible for investment of plan assets the funding policy for the plan.  The
funding policy shall set forth the plan's short-range and long-range financial
needs, so that said fiduciary may coordinate the investment of plan assets with
the plan's financial needs.

(d)Valuation of the Fund

The fund shall be valued by the trustee on the last day of each plan year and as
of any interim allocation date determined by the plan administrator.  The
valuation shall be made on the basis of the current fair market value of all
property in the fund.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries54

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(e)Expenses

The trust fund may pay the expenses incurred in the administration of the plan
and the investment of the fund, provided the cost is reasonable.  Such expenses
shall include legal fees incurred by the plan administrator or the trustee,
provided such fiduciaries are not proven to have committed a prohibited
transaction.  If the trust fund pays the expenses, the expenses shall be
allocated against the participant accounts on a pro rata basis, unless otherwise
specifically provided in the summary plan description.  Certain expenses
incurred with respect to a particular participant or beneficiary may be
allocated against the participant's account on a direct basis.  The plan
administrator shall communicate such expense charges to the participant through
a written notice. 

 

ARTICLE VII – AMENDMENT AND TERMINATION OF PLAN

Section 7.1 – Right to Discontinue and Amend

It is the expectation of the employer that it will continue this plan
indefinitely and make the payments of its contributions hereunder, but the
continuance of the plan is not assumed as a contractual obligation of the
employer and the right is reserved by the employer, at any time, to reduce,
suspend or discontinue its contributions hereunder.

Section 7.2 – Amendments

Except as herein limited, the employer shall have the right to amend this plan
at any time to any extent that it may deem advisable.  Such amendment shall be
stated in writing.  It shall be authorized by action of the board of directors
under the corporate by-laws if the employer is a corporation, by action of the
agreement of the partners as required under the partnership agreement if the
employer is a partnership, or by action of the sole proprietor if the employer
is a sole proprietorship.  The authorization of an employer's board of directors
shall designate the person to execute the amendment.

The employer's right to amend the plan shall be limited as follows:

(a)No amendment shall increase the duties or liabilities of the plan
administrator, the trustee, or other fiduciary without their respective written
consent.

(b)No amendments shall have the effect of vesting in the employer any interest
in or control over any contracts issued pursuant hereto or any other property in
the fund.

(c)No amendment to the plan shall be effective to the extent that it has the
effect of decreasing a participant's accrued benefit.  This includes a plan
amendment that decreases a participant’s accrued benefit, or otherwise places
greater restrictions or conditions on a participant’s rights to Code
section 411(d)(6) protected benefits, even if the amendment merely adds a
restriction or condition that is permitted under the vesting rules in Code
section 411(a)(3) through (11).  Notwithstanding the preceding sentence, a
participant's account balance may be reduced to the extent permitted under Code
section 412(d)(2) or to the extent permitted under Regulation
sections 1.411(d)-3 and 1.411(d)-4.  For purposes of this paragraph, a plan
amendment that has the effect of decreasing a participant's account balance,
with respect to benefits attributable to service before the amendment shall be
treated as reducing an accrued benefit.  Furthermore, if the vesting schedule of
a plan is amended, in the case of an employee who is a participant as of the
later of the date such amendment is adopted or the date it becomes effective,
the nonforfeitable percentage (determined as of such date) of such employee's
right to his employer-derived accrued benefit will not be less than his
percentage computed under the plan without regard to such amendment.

(d)No amendment to the plan shall be effective to eliminate or restrict an
optional form of benefit.  The preceding sentence shall not apply to a plan
amendment that eliminates or restricts the ability of a participant to receive
payment of his or her account balance under a particular optional form of
benefit if the amendment provides a single-sum distribution form that is
otherwise identical to the optional form of benefit being eliminated or
restricted.  For this purpose, a single-sum distribution form is otherwise
identical only if the single-sum distribution form is identical in all respects
to the eliminated or restricted optional form of benefit (or would be identical
except that it provides greater rights to the participant) except with respect
to the timing of payments after commencement.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries55

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(e)No amendment to the vesting schedule adopted by the employer hereunder shall
deprive a participant of his vested portion of his employer contribution
accounts to the date of such amendment.  If the plan's vesting schedule is
amended, or the plan is amended in any way that directly or indirectly affects
the computation of the participant's nonforfeitable percentage or if the plan is
deemed amended by an automatic change to or from a top-heavy vesting schedule,
each participant with at least 3 years of service with the employer may elect,
within a reasonable period after the adoption of the amendment or change, to
have the nonforfeitable percentage computed under the plan without regard to
such amendment or change.  For participants who do not have at least one hour of
service in any plan year beginning after December 31, 1988, "5 years of service"
shall be substituted for "3 years of service" in the preceding sentence.  The
period during which the election may be made shall commence with the date the
amendment is adopted or deemed to be made and shall end on the latest of:

(1)60 days after the amendment is adopted;

(2)60 days after the amendment becomes effective; or

(3)60 days after the participant is issued written notice of the amendment by
the employer or plan administrator.

Section 7.3 – Protection of Benefits in Case of Plan Merger

In the event of a merger or consolidation with, or transfer of assets or
liabilities to any other plan, each participant will receive a benefit
immediately after such merger, consolidation or transfer (if the plan then
terminated) that is at least equal to the benefit the participant was entitled
to immediately before such merger, consolidation or transfer (if the plan had
terminated).

Effective October 1, 2008, the transfer of amounts from this trust to a
nonqualified foreign trust shall be treated as a distribution from this
plan.  Further, the transfer of assets and liabilities from this plan to a plan
that satisfies Puerto Rico Code section 1165 shall also be treated as a
distribution from this plan.

Section 7.4 – Termination of Plan

(a)When Plan Terminates – This plan shall terminate upon the happening of any of
the following events:  legal adjudication of the employer as bankrupt; a general
assignment by the employer to or for the benefit of its creditors; the legal
dissolution of the employer; or termination of the plan by the employer.

(b)Allocation of Assets – Upon termination, partial termination, or complete
discontinuance of employer contributions, the account balance(s) of each
affected participant who is an active participant or who is not an active
participant but has neither received a complete distribution of his vested
accrued benefit nor incurred five one-year breaks in service (as defined in
Section 4.1) shall be 100% vested and nonforfeitable.  The amount of the fund
assets shall be allocated to each participant, subject to provisions for
expenses of administration of the liquidation, in the ratio that such
participant's account(s) bears to all accounts.  If a participant under this
plan has terminated his employment at any time after the first day of the plan
year in which the employer made his final contribution to the plan, and if any
portion of any account of such terminated participant was forfeited and
reallocated to the remaining participants, such forfeiture shall be reversed and
the forfeited amount shall be credited to the account of such terminated
participant.

 

ARTICLE VIII – MISCELLANEOUS PROVISIONS

Section 8.1 – Exclusive Benefit – Non-Reversion

The plan is created for the exclusive benefit of the employees of the employer
and shall be interpreted in a manner consistent with its being a qualified plan
as defined in section 401(a) of the Internal Revenue Code and with ERISA.  The
corpus or income of the trust may not be diverted to or used for other than the
exclusive benefit of the participants or their beneficiaries (except for
defraying reasonable expenses of administering the plan).

Notwithstanding the above, a contribution paid by the employer to the trust may
be repaid to the employer under the following circumstances:





316_W969:Copyright © 2012 by Conrad Siegel Actuaries56

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

(a)Any contribution made by the employer because of a mistake of fact must be
returned to the employer within one year of the contribution.

(b)In the event the deduction of a contribution made by the employer is
disallowed under Code section 404, such contribution (to the extent disallowed)
must be returned to the employer within one year of the disallowance of the
deduction.

(c)If the Commissioner of Internal Revenue determines that the plan is not
initially qualified under the Internal Revenue Code, any contribution made
incident to that initial qualification by the employer must be returned to the
employer within one year after the date the initial qualification is denied, but
only if the application for the qualification is made by the time prescribed by
law for filing the employer's return for the taxable year in which the plan is
adopted, or such later date as the Secretary of the Treasury may prescribe.

Section 8.2 – Inalienability of Benefits

No benefit or interest available hereunder including any annuity contract
distributed herefrom shall be subject to assignment or alienation, either
voluntarily or involuntarily.  The preceding sentence shall also apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a participant pursuant to a domestic relations order, unless such
order is determined to be a qualified domestic relations order as defined in
Code section 414(p), or any domestic relations order entered before
January 1, 1985.  A loan made to a participant and secured by his nonforfeitable
account balance(s) under Section 4.4(b) will not be treated as an assignment or
alienation and such securing account balance(s) shall be subject to attachment
by the plan in the event of default.

Notwithstanding the preceding paragraph, effective with respect to judgments,
orders, and decrees issued, and settlement agreements entered into, on or after
August 5, 1997, a participant’s benefit (and that of his spouse) shall be
reduced to satisfy liabilities of the participant to the plan due to (1) the
participant being convicted of committing a crime involving the plan, (2) a
civil judgment (or consent order or decree) entered by a court in an action
brought in connection with a violation of the fiduciary provisions of part 4 of
subtitle B of Title I of ERISA, or (3) a settlement agreement between the
Secretary of Labor or the Pension Benefit Guaranty Corporation and the
participant in connection with a violation of such fiduciary provisions of
ERISA.  No reduction shall be made pursuant to this paragraph, unless the
judgment, order, decree, or settlement agreement shall expressly provide for the
offset of all or part of the amount ordered or required to be paid to the Plan
against the participant’s benefits provided under the Plan.

Section 8.3 – Employer-Employee Relationship

This plan is not to be construed as creating or changing any contract of
employment between the employer and its employees, and the employer retains the
right to deal with its employees in the same manner as though this plan had not
been created.

Section 8.4 – Binding Agreement

This plan shall be binding on the heirs, executors, administrators, successors
and assigns as such terms may be applicable to any or all parties hereto, and on
any participants, present or future.

Section 8.5 – Separability

If any provision of this plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof and
this plan shall be construed and enforced as if such provision had not been
included.

Section 8.6 – Construction

The plan shall be construed in accordance with the laws of the state in which
the employer was incorporated (or is domiciled in the case of an unincorporated
employer) and with ERISA.

Section 8.7 – Copies of Plan

This plan may be executed in any number of counterparts, each of which shall be
deemed as an original, and said counterparts shall constitute but one and the
same instrument that may be sufficiently evidenced by any one counterpart.





316_W969:Copyright © 2012 by Conrad Siegel Actuaries57

--------------------------------------------------------------------------------

 

Weis Markets, Inc. Retirement Savings Plan

Section 8.8 – Interpretation

Wherever appropriate, words used in this plan in the singular may include the
plural or the plural may be read as singular, and the masculine may include the
feminine.

 

316_W969:Copyright © 2012 by Conrad Siegel Actuaries58

--------------------------------------------------------------------------------

 

 



 

 

Weis Markets, Inc. Retirement Savings Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



The Internal Revenue Service has issued an advisory letter with respect to the
volume submitter specimen plan (VS) sponsored by Conrad Siegel Actuaries from
which this plan was created.  This letter constitutes a determination as to the
qualification of the plan as adopted by a particular employer only under the
circumstances, and to the extent, described herein.  An employer adopting a VS
plan may rely on that plan's advisory letter if the employer's plan is identical
to an approved specimen plan with a currently valid favorable advisory letter,
the employer has not amended the plan other than to choose options provided
under the approved plan or to adopt compliance amendments provided by the
sponsor, and the employer has followed the terms of the plan.  Such an employer
can forego filing Form 5307 and can rely on the plan's favorable advisory letter
with respect to the qualification requirements, except with respect to the
plan’s satisfaction of the nondiscrimination requirements where a safe harbor
provision has not been adopted.  The advisory letter does not constitute a
ruling or determination as to the exempt status of the related trust.

2015 COMPLIANCE AMENDMENT
TO THE
Weis Markets, Inc. Retirement Savings Plan

As authorized by Section 7.2 of the Weis Markets, Inc. Retirement Savings Plan
("Plan") as amended and restated effective January 1, 2015, the employer, Weis
Markets, Inc.,  hereby amends the Plan to comply with certain law and regulatory
changes effective as of the 2015 plan year not otherwise incorporated into the
Plan.  This amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.    The
employer hereby amends the Plan in the following manner:

First: Spouse

Effective as of June 26, 2013, in response to the overturning of the Defense of
Marriage Act, 110 Stat. 2419, section 3 by the Supreme Court in United States v.
Windsor, Section 1.7(c) is amended to redefine "spouse" for purposes of the Plan
and to reference the marriage certificate as evidence of marriage.  As amended,
Section 1.7(c) shall read as follows:

(c)Spouse means the person married to the participant at the time of the
determination as evidenced by a marriage certificate valid under the marriage
licensing laws of the place of issuance.  

Second: Rollover/Transfer Contributions

Section 3.7 is amended to eliminate references to conduit individual retirement
accounts and simplify the evidence requirements for the source plan.  As
amended, Section 3.7(a) shall read as follows:

(a)Rollover Contributions – A participant may contribute to his
rollover/transfer account any amounts that he previously received as a lump sum
distribution (as defined in Code section 402(e)(4)(D)) provided that he
transfers such distribution to this plan within sixty (60) days after receipt.

Before accepting a rollover contribution, the trustee may require an employee to
furnish satisfactory evidence that the proposed transfer is in fact a "rollover
contribution" that the Code permits an employee to make to a qualified plan.  If
and to the extent the transferring plan is represented to be a retirement plan
qualified under 401(a) that is not sponsored by a church or governmental agency,
the employee shall not be required to furnish such evidence, except with respect
to Roth or other after-tax accounting.  Further, no evidence shall be required
when the check is issued by a financial institution indicating that the
distribution is from an individual retirement account, 403(b) account, or a
governmental entity 457(b) account previously maintained for the benefit of the
employee.  The acceptable sources for a rollover contribution shall be as set
forth in Section 3.7(b).  Notwithstanding the preceding or the provisions of
Section 3.7(b), this plan will not accept a rollover from a Roth elective
deferral account or a Code section 408A Roth individual retirement account.

As amended, Section 3.7(b) shall contain an additional provision that shall read
as follows:

If the plan administrator later determines that the contribution was an invalid
transfer contribution, the plan administrator shall distribute the amount of the
invalid contribution, plus any earnings attributable thereto, to the employee
within a reasonable time after such determination.

Third: Payment Election Procedures

Section 4.3(e) is amended to permit a terminating participant to elect multiple
destinations for his direct rollover distributions so that he may designate the
allocation of the pretax amounts.  As amended, Section 4.3(e) shall contain an
additional paragraph that shall read as follows:

If and to the extent the participant elects multiple destinations for his direct
rollover distributions, he may designate the allocation of the pretax amounts.

Fourth: Effective Date

This amendment  is effective as of January 1, 2015, except as otherwise provided
herein.

Fifth: Remaining Plan Provisions

All other provisions of the Plan remain in full force and effect.

 



316_«UFD»:Copyright © 2012 by Conrad Siegel Actuaries60

--------------------------------------------------------------------------------